 
 
II 
Calendar No. 193 
111th CONGRESS 1st Session 
S. 1194 
[Report No. 111–95] 
IN THE SENATE OF THE UNITED STATES 
 
June 4, 2009 
Ms. Cantwell (for herself, Ms. Snowe, Mr. Rockefeller, Mrs. Hutchison, Mrs. McCaskill, and Mr. Lautenberg) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation 
 
 
October 30, 2009 
Reported by Mr. Rockefeller, with an amendment 
Strike all after the enacting clause and insert the part printed in italic 
 
A BILL 
To reauthorize the Coast Guard for fiscal years 2010 and 2011, and for other purposes. 
 
 
 1. Short title This Act may be cited as the Coast Guard Authorization Act for Fiscal Years 2010 and 2011.  
 2. Table of contents The table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Authorizations 
Sec. 101. Authorization of appropriations. 
Sec. 102. Authorized levels of military strength and training. 
Title II—Administration 
Sec. 201. Authority to distribute funds through grants, cooperative agreements, and contracts to maritime authorities and organizations. 
Sec. 202. Assistance to foreign governments and maritime authorities. 
Sec. 203. Cooperative agreements for industrial activities. 
Sec. 204. Defining Coast Guard vessels and aircraft. 
Title III—Organization 
Sec. 301. Vice commandant; vice admirals. 
Sec. 302. Number and distribution of commissioned officers on the active duty promotion list. 
Title IV—Personnel 
Sec. 401. Leave retention authority. 
Sec. 402. Legal assistance for Coast Guard reservists. 
Sec. 403. Reimbursement for certain medical related expenses. 
Sec. 404. Reserve commissioned warrant officer to lieutenant program. 
Sec. 405. Enhanced status quo officer promotion system. 
Sec. 406. Appointment of civilian Coast Guard judges. 
Sec. 407. Coast Guard participation in the Armed Forces Retirement Home system. 
Title V—Acquisition reform 
Sec. 501. Chief Acquisition Officer. 
Sec. 502. Acquisitions. 
 
CHAPTER 15—ACQUISITIONS 
Subchapter 1—General provisions 
Sec. 
561. Acquisition directorate 
562. Senior acquisition leadership team 
563. Improvements in Coast Guard acquisition management 
564. Recognition of Coast Guard personnel for excellence in acquisition 
565. Prohibition on use of lead systems integrators 
566. Required contract terms 
567. Department of Defense consultation 
568. Undefinitized contractual actions 
Subchapter 2—Improved acquisition process and procedures 
Sec. 
571. Identification of major system acquisitions 
572. Acquisition 
573. Preliminary development and demonstration 
574. Acquisition, production, deployment, and support 
575. Acquisition program baseline breach 
Subchapter 3—Definitions 
Sec. 
581. Definitions”  
 
Sec. 503. Report and guidance on excess pass-through charges. 
Title VI—Shipping and navigation 
Sec. 601. Technical amendments to chapter 313 of title 46, United States Code. 
Sec. 602. Clarification of rulemaking authority. 
Sec. 603. Coast Guard maintenance of LORAN–C navigation system. 
Sec. 604. Icebreakers. 
Sec. 605. Vessel size limits. 
Title VII—Vessel conveyance 
Sec. 701. Short title. 
Sec. 702. Conveyance of Coast Guard vessels for public purposes.   
 I Authorizations 
 101. Authorization of appropriations Funds are authorized to be appropriated for necessary expenses of the Coast Guard for each of fiscal years 2010 and 2011 as follows: 
 (1) For the operation and maintenance of the Coast Guard, $6,556,188,000, of which $24,500,000 is authorized to be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990.  
 (2) For the acquisition, construction, renovation, and improvement of aids to navigation, shore and offshore facilities, vessels, and aircraft, including equipment related thereto, $1,383,980,000, of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990, to remain available until expended; such funds appropriated for personnel compensation and benefits and related costs of acquisition, construction, and improvements shall be available for procurement of services necessary to carry out the Integrated Deepwater Systems program.  
 (3) For retired pay (including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose), payments under the Retired Serviceman's Family Protection and Survivor Benefit Plans, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,361,245,000.  
 (4) For environmental compliance and restoration functions under chapter 19 of title 14, United States Code, $13,198,000.  
 (5) For research, development, test, and evaluation programs related to maritime technology, $19,745,000.  
 (6) For operation and maintenance of the Coast Guard reserve program, $133,632,000.  
 102. Authorized levels of military strength and training 
 (a) Active duty strength The Coast Guard is authorized an end-of-year strength of active duty personnel of 49,954 as of September 30, 2010, and 52,452 as of September 30, 2011.  
 (b) Military training student loads The Coast Guard is authorized average military training student loads as follows: 
 (1) For recruit and special training, 2,500 student years for fiscal year 2010, and 2,625 student years for fiscal year 2011.  
 (2) For flight training, 170 student years for fiscal year 2010 and 179 student years for fiscal year 2011.  
 (3) For professional training in military and civilian institutions, 350 student years for fiscal year 2010 and 368 student years for fiscal year 2011.  
 (4) For officer acquisition, 1,300 student years for fiscal year 2010 and 1,365 student years for fiscal year 2011.  
 II Administration 
 201. Authority to distribute funds through grants, cooperative agreements, and contracts to maritime authorities and organizations Section 149 of title 14, United States Code, is amended by adding at the end the following: 
 
 (c) Grants to international maritime organizations The Commandant may, after consultation with the Secretary of State, make grants to, or enter into cooperative agreements, contracts, or other agreements with, international maritime organizations for the purpose of acquiring information or data about merchant vessel inspections, security, safety and environmental requirements, classification, and port state or flag state law enforcement or oversight. .  
 202. Assistance to foreign governments and maritime authorities Section 149 of title 14, United States Code, as amended by section 201, is further amended by adding at the end the following: 
 
 (d) Authorized activities 
 (1) The Commandant may transfer or expend funds from any appropriation available to the Coast Guard for— 
 (A) the activities of traveling contact teams, including any transportation expense, translation services expense, or administrative expense that is related to such activities;  
 (B) the activities of maritime authority liaison teams of foreign governments making reciprocal visits to Coast Guard units, including any transportation expense, translation services expense, or administrative expense that is related to such activities;  
 (C) seminars and conferences involving members of maritime authorities of foreign governments;  
 (D) distribution of publications pertinent to engagement with maritime authorities of foreign governments; and  
 (E) personnel expenses for Coast Guard civilian and military personnel to the extent that those expenses relate to participation in an activity described in subparagraph (C) or (D).  
 (2) An activity may not be conducted under this subsection with a foreign country unless the Secretary of State approves the conduct of such activity in that foreign country. .  
 203. Cooperative agreements for industrial activities Section 151 of title 14, United States Code, is amended— 
 (1) by inserting (a) In General.— before All orders; and  
 (2) by adding at the end the following: 
 
 (b) Orders and agreements for industrial activities Under this section, the Coast Guard industrial activities may accept orders and enter into reimbursable agreements with establishments, agencies, and departments of the Department of Defense and the Department of Homeland Security. .  
 204. Defining coast guard vessels and aircraft 
 (a) In general Chapter 17 of title 14, United States Code, is amended by inserting after section 638 the following new section: 
 
 638a. Coast Guard vessels and aircraft defined For the purposes of sections 637 and 638 of this title, the term Coast Guard vessels and aircraft means— 
 (1) any vessel or aircraft owned, leased, transferred to, or operated by the Coast Guard and under the command of a Coast Guard member; or  
 (2) any other vessel or aircraft under the tactical control of the Coast Guard on which one or more members of the Coast Guard are assigned and conducting Coast Guard missions. .  
 (b) Clerical amendment The table of contents for chapter 17 of such title is amended by inserting after the item relating to section 638 the following: 
 
 
638a. Coast Guard vessels and aircraft defined.  .  
 III Organization 
 301. Vice commandant; vice admirals 
 (a) Vice commandant The fourth sentence of section 47 of title 14, United States Code, is amended by striking vice admiral and inserting admiral.  
 (b) Vice admirals Section 50 of such title is amended to read as follows: 
 
 50. Vice admirals 
 (a) 
(1) The President may designate no more than 4 positions of importance and responsibility that shall be held by officers who— 
 (A) while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade; and  
 (B) shall perform such duties as the Commandant may prescribe.  
 (2) The President may appoint, by and with the advice and consent of the Senate, and reappoint, by and with the advice and consent of the Senate, to any such position an officer of the Coast Guard who is serving on active duty above the grade of captain. The Commandant shall make recommendations for such appointments.  
 (b) 
(1) The appointment and the grade of vice admiral shall be effective on the date the officer assumes that duty and, except as provided in paragraph (2) of this subsection or in section 51(d) of this title, shall terminate on the date the officer is detached from that duty.  
 (2) An officer who is appointed to a position designated under subsection (a) shall continue to hold the grade of vice admiral— 
 (A) while under orders transferring the officer to another position designated under subsection (a), beginning on the date the officer is detached from that duty and terminating on the date before the day the officer assumes the subsequent duty, but not for more than 60 days;  
 (B) while hospitalized, beginning on the day of the hospitalization and ending on the day the officer is discharged from the hospital, but not for more than 180 days; and  
 (C) while awaiting retirement, beginning on the date the officer is detached from duty and ending on the day before the officer's retirement, but not for more than 60 days.  
 (c) 
(1) An appointment of an officer under subsection (a) does not vacate the permanent grade held by the officer.  
 (2) An officer serving in a grade above rear admiral who holds the permanent grade of rear admiral (lower half) shall be considered for promotion to the permanent grade of rear admiral as if the officer was serving in the officer's permanent grade.  
 (d) Whenever a vacancy occurs in a position designated under subsection (a), the Commandant shall inform the President of the qualifications needed by an officer serving in that position or office to carry out effectively the duties and responsibilities of that position or office. .  
 (c) Repeal Section 50a of such title is repealed.  
 (d) Conforming amendments Section 51 of such title is amended— 
 (1) by striking subsections (a), (b), and (c) and inserting the following: 
 
 (a) An officer, other than the Commandant, who, while serving in the grade of admiral or vice admiral, is retired for physical disability shall be placed on the retired list with the highest grade in which that officer served.  
 (b) An officer, other than the Commandant, who is retired while serving in the grade of admiral or vice admiral, or who, after serving at least 21/2 years in the grade of admiral or vice admiral, is retired while serving in a lower grade, may in the discretion of the President, be retired with the highest grade in which that officer served.  
 (c) An officer, other than the Commandant, who, after serving less than 21/2 years in the grade of admiral or vice admiral, is retired while serving in a lower grade, shall be retired in his permanent grade. ; and  
 (2) by striking Area Commander, or Chief of Staff in subsection (d)(2) and inserting or Vice Admiral.  
 (e) Clerical amendments 
 (1) The section caption for section 47 of such title is amended to read as follows: 
 
 47. Vice commandant; appointment .  
 (2) The table of contents for chapter 3 of such title is amended— 
 (A) by striking the item relating to section 47 and inserting the following: 
 
 
47. Vice Commandant; appointment.  ;  
 (B) by striking the item relating to section 50a; and  
 (C) by striking the item relating to section 50 and inserting the following: 
 
 
50. Vice admirals.  .  
 (f) Technical correction Section 47 of such title is further amended by striking subsection in the fifth sentence and inserting section.  
 (g) Treatment of incumbents; transition 
 (1) Notwithstanding any other provision of law, the officer who, on the date of enactment of this Act, is serving as Vice Commandant— 
 (A) shall continue to serve as Vice Commandant;  
 (B) shall have the grade of admiral with pay and allowances of that grade; and  
 (C) shall not be required to be reappointed by reason of the enactment of that Act.  
 (2) Notwithstanding any other provision of law, an officer who, on the date of enactment of this Act, is serving as Chief of Staff, Commander, Atlantic Area, or Commander, Pacific Area— 
 (A) shall continue to have the grade of vice admiral with pay and allowance of that grade until such time that the officer is relieved of his duties and appointed and confirmed to another position as a vice admiral or admiral; and  
 (B) for the purposes of transition, may continue, for not more than 1 year after the date of enactment of this Act, to perform the duties of the officer's former position and any other such duties that the Commandant prescribes.  
 302. Number and distribution of commissioned officers on the active duty promotion list 
 (a) In general Section 42 of title 14, United States Code, is amended— 
 (1) by striking subsections (a), (b), and (c) and inserting the following: 
 
 (a) The total number of Coast Guard commissioned officers on the active duty promotion list, excluding warrant officers, shall not exceed 7,200. This total number may be temporarily increased up to 2 percent for no more than the 60 days that follow the commissioning of a Coast Guard Academy class.  
 (b) The total number of commissioned officers authorized by this section shall be distributed in grade not to exceed the following percentages: 
 (1) 0.375 percent for rear admiral.  
 (2) 0.375 percent for rear admiral (lower half).  
 (3) 6.0 percent for captain.  
 (4) 15.0 percent for commander.  
 (5) 22.0 percent for lieutenant commander. The Secretary shall prescribe the percentages applicable to the grades of lieutenant, lieutenant (junior grade), and ensign. The Secretary may, as the needs of the Coast Guard require, reduce any of the percentages set forth in paragraphs (1) through (5) and apply that total percentage reduction to any other lower grade or combination of lower grades. 
 (c) The Secretary shall, at least once a year, compute the total number of commissioned officers authorized to serve in each grade by applying the grade distribution percentages of this section to the total number of commissioned officers listed on the current active duty promotion list. In making such calculations, any fraction shall be rounded to the nearest whole number. The number of commissioned officers on the active duty promotion list serving with other departments or agencies on a reimbursable basis or excluded under the provisions of section 324(d) of title 49, shall not be counted against the total number of commissioned officers authorized to serve in each grade. ;  
 (2) by striking subsection (e) and inserting the following: 
 
 (e) The number of officers authorized to be serving on active duty in each grade of the permanent commissioned teaching staff of the Coast Guard Academy and of the Reserve serving in connection with organizing, administering, recruiting, instructing, or training the reserve components shall be prescribed by the Secretary. ; and  
 (3) by striking the caption of such section and inserting the following: 
 
 42. Number and distribution of commissioned officers on the active duty promotion list .  
 (b) Clerical amendment The table of contents for chapter 3 of such title is amended by striking the item relating to section 42 and inserting the following: 
 
 
42. Number and distribution of commissioned officers on the active duty promotion list.  .  
 IV Personnel 
 401. Leave retention authority Section 701(f)(2) of title 10, United States Code, is amended by inserting or a declaration of a major disaster or emergency by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (Public Law 93–288, 42 U.S.C. 5121 et seq.) after operation.  
 402. Legal assistance for coast guard reservists Section 1044(a)(4) of title 10, United States Code, is amended— 
 (1) by striking (as determined by the Secretary of Defense), and inserting (as determined by the Secretary of Defense and the Secretary of the department in which the Coast Guard is operating, with respect to the Coast Guard when it is not operating as a service of the Navy),; and  
 (2) by striking prescribed by the Secretary of Defense, and inserting prescribed by Secretary of Defense and the Secretary of the department in which the Coast Guard is operating, with respect to the Coast Guard when it is not operating as a service of the Navy,.  
 403. Reimbursement for certain medical-related travel expenses Section 1074i(a) of title 10, United States Code, is amended— 
 (1) by striking “In general.—In” and inserting “In General.—(1) In”; and  
 (2) by adding at the end the following: 
 
 (2) In any case in which a covered beneficiary resides on an INCONUS island that lacks public access roads to the mainland and is referred by a primary care physician to a specialty care provider on the mainland who provides services less than 100 miles from the location in which the beneficiary resides, the Secretary shall reimburse the reasonable travel expenses of the covered beneficiary, and, when accompaniment by an adult is necessary, for a parent or guardian of the covered beneficiary or another member of the covered beneficiary's family who is at least 21 years of age. .  
 404. Reserve commissioned warrant officer to lieutenant program Section 214(a) of title 14, United States Code, is amended to read as follows: 
 
 (a) The President may appoint temporary commissioned officers— 
 (1) in the Regular Coast Guard in a grade, not above lieutenant, appropriate to their qualifications, experience, and length of service, as the needs of the Coast Guard may require, from among the commissioned warrant officers, warrant officers, and enlisted members of the Coast Guard, and from licensed officers of the United States merchant marine; and  
 (2) in the Coast Guard Reserve in a grade, not above lieutenant, appropriate to their qualifications, experience, and length of service, as the needs of the Coast Guard may require, from among the commissioned warrant officers of the Coast Guard Reserve. .  
 405. Enhanced status quo officer promotion system 
 (a) Section 253(a) of title 14, United States Code, is amended— 
 (1) by inserting and after considered,; and  
 (2) by striking consideration, and the number of officers the board may recommend for promotion and inserting consideration.  
 (b) Section 258 of such title is amended— 
 (1) by inserting (a) before The Secretary; and  
 (2) by adding at the end the following: 
 
 (b) In addition to the information provided pursuant to subsection (a), the Secretary may furnish the selection board— 
 (1) specific direction relating to the needs of the service for officers having particular skills, including direction relating to the need for a minimum number of officers with particular skills within a specialty; and  
 (2) such other guidance that the Secretary believes may be necessary to enable the board to properly perform its functions. Selections made based on the direction and guidance provided under this subsection shall not exceed the maximum percentage of officers who may be selected from below the announced promotion zone at any given selection board convened under section 251 of this title..  
 (c) Section 259(a) of such title is amended by striking board the second place it appears and inserting board, giving due consideration to the needs of the service for officers with particular skills so noted in the specific direction furnished pursuant to section 258 of this title,.  
 (d) Section 260(b) of such title is amended by inserting to meet the needs of the service (as noted in the specific direction furnished the board under section 258 of this title) after qualified for promotion.  
 406. Appointment of civilian coast guard judges Section 875 of the Homeland Security Act of 2002 (6 U.S.C. 455) is amended— 
 (1) by redesignating subsection (c) as subsection (d); and  
 (2) by inserting after subsection (b) the following: 
 
 (c) Appointment of judges The Secretary may appoint civilian employees of the Department of Homeland Security as appellate military judges, available for assignment to the Coast Guard Court of Criminal Appeals as provided for in section 866(a) of title 10, United States Code. .  
 407. Coast guard participation in the armed forces retirement home system 
 (a) Eligibility under the armed forces retirement home act.—Section 1502 of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 401) is amended— 
 (1) by striking does not include the Coast Guard when it is not operating as a service of the Navy. in paragraph (4) and inserting has the meaning given such term in section 101(4) of title 10.;  
 (2) by striking and in paragraph (5)(C);  
 (3) by striking Affairs. in paragraph (5)(D) and inserting Affairs; and;  
 (4) by adding at the end of paragraph (5) the following: 
 
 (E) the Assistant Commandant of the Coast Guard for Human Resources. ; and  
 (5) by adding at the end of paragraph (6) the following: 
 
 (E) The Master Chief Petty Officer of the Coast Guard. .  
 (b) Deductions 
 (1) Section 2772 of title 10, United States Code, is amended— 
 (A) by striking of the military department in subsection (a);  
 (B) by striking Armed Forces Retirement Home Board in subsection (b) and inserting Chief Operating Officer of the Armed Forces Retirement Home; and  
 (C) by striking subsection (c).  
 (2) Section 1007(i) of title 37, United States Code, is amended— 
 (A) by striking Armed Forces Retirement Home Board, in paragraph (3) and inserting Chief Operating Officer of the Armed Forces Retirement Home,; and  
 (B) by striking does not include the Coast Guard when it is not operating as a service of the Navy. in paragraph (4) and inserting has the meaning given such term in section 101(4) of title 10..  
 (c) Effective date The amendments made by this section shall take effect on the first day of the first pay period beginning on or after January 1, 2010.  
 V Acquisition reform 
 501. Chief acquisition officer 
 (a) In general Chapter 3 of title 14, United States Code, is amended by adding at the end the following: 
 
 55. Chief Acquisition Officer 
 (a) In general There shall be in the Coast Guard a Chief Acquisition Officer selected by the Commandant who shall be a Rear Admiral or civilian from the Senior Executive Service (career reserved). The Chief Acquisition Officer shall serve at the Assistant Commandant level and have acquisition management as that individual's primary duty.  
 (b) Qualifications The Chief Acquisition Officer shall be an acquisition professional with a Level III certification and must have at least 10 years experience in an acquisition position, of which at least 4 years were spent as— 
 (1) the program executive officer;  
 (2) the program manager of a Level 1 or Level 2 acquisition project or program;  
 (3) the deputy program manager of a Level 1 or Level 2 acquisition; or  
 (4) a combination of such positions.  
 (c) Functions of the chief acquisition officer The functions of the Chief Acquisition Officer include— 
 (1) monitoring the performance of programs and projects on the basis of applicable performance measurements and advising the Commandant, through the chain of command, regarding the appropriate business strategy to achieve the missions of the Coast Guard;  
 (2) maximizing the use of full and open competition at the prime contract and subcontract levels in the acquisition of property, capabilities, and services by the Coast Guard by establishing policies, procedures, and practices that ensure that the Coast Guard receives a sufficient number of competitive proposals from responsible sources to fulfill the Government's requirements, including performance and delivery schedules, at the lowest cost or best value considering the nature of the property or service procured;  
 (3) making acquisition decisions in concurrence with the technical authority, or technical authorities, as appropriate, of the Coast Guard, as designated by the Commandant, consistent with all other applicable laws and decisions establishing procedures within the Coast Guard;  
 (4) ensuring the use of detailed performance specifications in instances in which performance based contracting is used;  
 (5) managing the direction of acquisition policy for the Coast Guard, including implementation of the unique acquisition policies, regulations, and standards of the Coast Guard;  
 (6) developing and maintaining an acquisition career management program in the Coast Guard to ensure that there is an adequate acquisition workforce;  
 (7) assessing the requirements established for Coast Guard personnel regarding knowledge and skill in acquisition resources and management and the adequacy of such requirements for facilitating the achievement of the performance goals established for acquisition management;  
 (8) developing strategies and specific plans for hiring, training, and professional development; and  
 (9) reporting to the Commandant, through the chain of command, on the progress made in improving acquisition management capability. .  
 (b) Clerical amendment The table of contents for chapter 3 of title 14, United States Code, is amended by adding at the end the following: 
 
 
55. Chief Acquisition Officer.  .  
 (c) Selection deadline As soon as practicable after the date of enactment of this Act, but no later than October 1, 2011, the Commandant of the Coast Guard shall select a Chief Acquisition Officer under section 55 of title 14, United States Code.  
 502. Acquisitions 
 (a) In general Part I of title 14, United States Code, is amended by inserting after chapter 13 the following: 
 
CHAPTER 15. ACQUISITIONS
 
Subchapter 1—General provisions 
Sec. 
561. Acquisition directorate 
562. Senior acquisition leadership team 
563. Improvements in Coast Guard acquisition management 
564. Recognition of Coast Guard personnel for excellence in acquisition 
565. Prohibition on use of lead systems integrators 
566. Required contract terms 
567. Department of Defense consultation 
568. Undefinitized contractual actions 
Subchapter 2—Improved acquisition process and procedures 
Sec. 
571. Identification of major system acquisitions 
572. Acquisition 
573. Preliminary development and demonstration 
574. Acquisition, production, deployment, and support 
575. Acquisition program baseline breach 
Subchapter 3—Definitions 
Sec. 
581. Definitions 
 Subchapter 1 General Provisions 
 561. Acquisition directorate 
 (a) Establishment The Commandant of the Coast Guard shall establish an acquisition directorate to provide guidance and oversight for the implementation and management of all Coast Guard acquisition processes, programs, and projects.  
 (b) Mission The mission of the acquisition directorate is— 
 (1) to acquire and deliver assets and systems that increase operational readiness, enhance mission performance, and create a safe working environment; and  
 (2) to assist in the development of a workforce that is trained and qualified to further the Coast Guard's missions and deliver the best value products and services to the Nation.  
 562. Senior acquisition leadership team 
 (a) Establishment The Commandant shall establish a senior acquisition leadership team within the Coast Guard comprised of— 
 (1) the Vice Commandant;  
 (2) the Deputy and Assistant Commandants;  
 (3) appropriate senior staff members of each Coast Guard directorate;  
 (4) appropriate senior staff members for each assigned field activity or command; and  
 (5) any other Coast Guard officer or employee designated by the Commandant.  
 (b) Function The senior acquisition leadership team shall— 
 (1) meet at the call of the Commandant at such places and such times as the Commandant may require;  
 (2) provide advice and information on operational and performance requirements of the Coast Guard;  
 (3) identify gaps and vulnerabilities in the operational readiness of the Coast Guard;  
 (4) make recommendations to the Commandant and the Chief Acquisition Officer to remedy the identified gaps and vulnerabilities in the operational readiness of the Coast Guard; and  
 (5) contribute to the development of a professional, experienced acquisition workforce by providing acquisition-experience tours of duty and educational development for officers and employees of the Coast Guard.  
 563. Improvements in Coast Guard acquisition management 
 (a) Project and program managers 
 (1) Project or program manager defined In this section, the term project or program manager means an individual designated— 
 (A) to develop, produce, and deploy a new asset to meet identified operational requirements; and  
 (B) to manage cost, schedule, and performance of the acquisition or project or program.  
 (2) Level 1 projects.— An individual may not be assigned as the project or program manager for a Level 1 acquisition unless the individual holds a Level III acquisition certification as a program manager.  
 (3) Level 2 projects An individual may not be assigned as the project or program manager for a Level 2 acquisition unless the individual holds a Level II acquisition certification as a program manager.  
 (b) Guidance on tenure and accountability of program and project managers Not later than one year after the date of enactment of the Coast Guard Authorization Act for Fiscal years 2010 and 2011, the Commandant shall issue guidance to address the qualifications, resources, responsibilities, tenure, and accountability of program and project managers for the management of acquisition programs and projects. The guidance shall address, at a minimum— 
 (1) the qualifications required for project or program managers, including the number of years of acquisition experience and the professional training levels to be required of those appointed to project or program management positions; and  
 (2) authorities available to project or program managers, including, to the extent appropriate, the authority to object to the addition of new program requirements that would be inconsistent with the parameters established for an acquisition program.  
 (c) Acquisition workforce 
 (1) In general The Commandant shall designate a sufficient number of positions to be in the Coast Guard's acquisition workforce to perform acquisition-related functions at Coast Guard headquarters and field activities.  
 (2) Required positions The Commandant shall ensure that members of the acquisition workforce have expertise, education, and training in at least 1 of the following acquisition career fields: 
 (A) Acquisition logistics.  
 (B) Auditing.  
 (C) Business, cost estimating, and financial management.  
 (D) Contracting.  
 (E) Facilities engineering.  
 (F) Industrial or contract property management.  
 (G) Information technology.  
 (H) Manufacturing, production, and quality assurance.  
 (I) Program management.  
 (J) Purchasing.  
 (K) Science and technology.  
 (L) Systems planning, research, development, and engineering.  
 (M) Test and evaluation.  
 (3) Acquisition workforce expedited hiring authority 
 (A) In general For purposes of sections 3304, 5333, and 5753 of title 5, the Commandant may— 
 (i) designate any category of acquisition positions within the Coast Guard as shortage category positions; and  
 (ii) use the authorities in such sections to recruit and appoint highly qualified person directly to positions so designated.  
 (B) Limitation The Commandant may not appoint a person to a position of employment under this paragraph after September 30, 2012.  
 (d) Management information system 
 (1) In general The Commandant shall establish a management information system capability to improve acquisition workforce management and reporting.  
 (2) Information maintained Information maintained with such capability shall include the following standardized information on individuals assigned to positions in the workforce: 
 (A) Qualifications, assignment history, and tenure of those individuals assigned to positions in the acquisition workforce or holding acquisition-related certifications.  
 (B) Promotion rates for officers and members of the Coast Guard in the acquisition workforce.  
 (e) Career paths To establish acquisition management as a core competency of the Coast Guard, the Commandant shall— 
 (1) ensure that career paths for officers, members, and employees of the Coast Guard who wish to pursue careers in acquisition are identified in terms of the education, training, experience, and assignments necessary for career progression of those officers, members, and employees to the most senior positions in the acquisition workforce; and  
 (2) publish information on such career paths.  
 564. Recognition of Coast Guard personnel for excellence in acquisition 
 (a) In general Not later than 180 days after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011, the Commandant shall commence implementation of a program to recognize excellent performance by individuals and teams comprised of officers, members, and employees of the Coast Guard that contributed to the long-term success of a Coast Guard acquisition project or program.  
 (b) Elements The program shall include— 
 (1) specific award categories, criteria, and eligibility and manners of recognition;  
 (2) procedures for the nomination by personnel of the Coast Guard of individuals and teams comprised of officers, members, and employees of the Coast Guard for recognition under the program; and  
 (3) procedures for the evaluation of nominations for recognition under the program by one or more panels of individuals from the Government, academia, and the private sector who have such expertise and are appointed in such manner as the Commandant shall establish for the purposes of this program.  
 (c) Award of cash bonuses As part of the program required by subsection (a), the Commandant, subject to the availability of appropriations, may award to any civilian employee recognized pursuant to the program a cash bonus to the extent that the performance of such individual so recognized warrants the award of such bonus.  
 565. Prohibition on use of lead systems integrators 
 (a) In general 
 (1) Use of lead systems integrator Except as provided in subsection (b), the Commandant may not use a private sector entity as a lead systems integrator for an acquisition contract awarded or delivery order or task order issued after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011.  
 (2) Full and open competition The Commandant and any lead systems integrator engaged by the Coast Guard, pursuant to the exceptions described in subsection (b), shall use full and open competition for any acquisition contract awarded after the date of enactment of that Act, unless otherwise excepted in accordance with the Competition in Contracting Act of 1984 (41 U.S.C. 251 note), the amendments made by that Act, and the Federal Acquisition Regulations.  
 (3) No effect on Small Business Act Nothing in this subsection shall be construed to supersede or otherwise affect the authorities provided by and under the Small Business Act (15 U.S.C. 631 et seq.).  
 (b) Exceptions 
 (1) National distress and response system modernization program; national security cutters 2 and 3 Notwithstanding subsection (a), the Commandant may use a private sector entity as a lead systems integrator for the Coast Guard to complete the National Distress and Response System Modernization Program, the C4ISR projects directly related to the Integrated Deepwater Program, and National Security Cutters 2 and 3 if the Secretary of Homeland Security certifies that— 
 (A) the acquisition is in accordance with the Competition in Contracting Act of 1984 (41 U.S.C. 251 note), the amendments made by that Act, and the Federal Acquisition Regulations; and  
 (B) the acquisition and the use of a private sector entity as a lead systems integrator for the acquisition is in the best interest of the Federal Government.  
 (2) Termination date for exceptions Except for the modification of delivery or task orders pursuant to Parts 4 and 42 of the Federal Acquisition Regulations, the Commandant may not use a private sector entity as a lead systems integrator after the earlier of— 
 (A) September 30, 2012; or  
 (B) the date on which the Commandant certifies in writing to the appropriate congressional committees that the Coast Guard has available and can retain sufficient contracting personnel and expertise within the Coast Guard, through an arrangement with other Federal agencies, or through contracts or other arrangements with private sector entities, to perform the functions and responsibilities of the lead system integrator in an efficient and cost-effective manner.  
 566. Required contract terms 
 (a) In general The Commandant shall ensure that a contract awarded or a delivery order or task order issued for an acquisition of a capability or an asset with an expected service life of 10 years and with a total acquisition cost that is equal to or exceeds $10,000,000 awarded or issued by the Coast Guard after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011— 
 (1) provides that all certifications for an end-state capability or asset under such contract, delivery order, or task order, respectively, will be conducted by the Commandant or an independent third party, and that self-certification by a contractor or subcontractor is not allowed;  
 (2) requires that the Commandant shall maintain the authority to establish, approve, and maintain technical requirements;  
 (3) requires that any measurement of contractor and subcontractor performance be based on the status of all work performed, including the extent to which the work performed met all performance, cost, and schedule requirements;  
 (4) specifies that, for the acquisition or upgrade of air, surface, or shore capabilities and assets for which compliance with TEMPEST certification is a requirement, the standard for determining such compliance will be the air, surface, or shore standard then used by the Department of the Navy for that type of capability or asset; and  
 (5) for any contract awarded to acquire an Offshore Patrol Cutter, includes provisions specifying the service life, fatigue life, and days underway in general Atlantic and North Pacific Sea conditions, maximum range, and maximum speed the cutter will be built to achieve.  
 (b) Prohibited contract provisions The Commandant shall ensure that any contract awarded or delivery order or task order issued by the Coast Guard after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011 does not include any provision allowing for equitable adjustment that is not consistent with the Federal Acquisition Regulations.  
 (c) Integrated product teams Integrated product teams, and all teams that oversee integrated product teams, shall be chaired by officers, members, or employees of the Coast Guard.  
 (d) Deepwater technical authorities The Commandant shall maintain or designate the technical authorities to establish, approve, and maintain technical requirements. Any such designation shall be made in writing and may not be delegated to the authority of the Chief Acquisition Officer established by section 55 of this title.  
 567. Department of Defense consultation 
 (a) In general The Commandant shall make arrangements as appropriate with the Secretary of Defense for support in contracting and management of Coast Guard acquisition programs. The Commandant shall also seek opportunities to make use of Department of Defense contracts, and contracts of other appropriate agencies, to obtain the best possible price for assets acquired for the Coast Guard.  
 (b) Inter-service technical assistance The Commandant shall seek to enter into a memorandum of understanding or a memorandum of agreement with the Secretary of the Navy to obtain the assistance of the Office of the Assistant Secretary of the Navy for Research, Development, and Acquisition, including the Navy Systems Command, with the oversight of Coast Guard major acquisition programs. The memorandum of understanding or memorandum of agreement shall, at a minimum, provide for— 
 (1) the exchange of technical assistance and support that the Assistant Commandants for Acquisition, Human Resources, Engineering, and Information technology may identify;  
 (2) the use, as appropriate, of Navy technical expertise; and  
 (3) the exchange of personnel between the Coast Guard and the Office of the Assistant Secretary of the Navy for Research, Development, and Acquisition, including Naval Systems Commands, to facilitate the development of organic capabilities in the Coast Guard.  
 (c) Technical requirement approval procedures The Chief Acquisition Officer shall adopt, to the extent practicable, procedures modeled after those used by the Navy Senior Acquisition Official to approve all technical requirements.  
 568. Undefinitized contractual actions 
 (a) In general The Coast Guard may not enter into an undefinitized contractual action unless such action is directly approved by the Head of Contracting Activity of the Coast Guard.  
 (b) Requests for undefinitized contractual actions Any request to the Head of Contracting Activity for approval of an undefinitized contractual action shall include a description of the anticipated effect on requirements of the Coast Guard if a delay is incurred for the purposes of determining contractual terms, specifications, and price before performance is begun under the contractual action.  
 (c) Requirements for undefinitized contractual actions 
 (1) Deadline for agreement on terms, specifications, and price A contracting officer of the Coast Guard may not enter into an undefinitized contractual action unless the contractual action provides for agreement upon contractual terms, specification, and price by the earlier of— 
 (A) the end of the 180-day period beginning on the date on which the contractor submits a qualifying proposal to definitize the contractual terms, specifications, and price; or  
 (B) the date on which the amount of funds obligated under the contractual action is equal to more than 50 percent of the negotiated overall ceiling price for the contractual action.  
 (2) Limitation on obligations 
 (A) In general Except as provided in subparagraph (B), the contracting officer for an undefinitized contractual action may not obligate under such contractual action an amount that exceeds 50 percent of the negotiated overall ceiling price until the contractual terms, specifications, and price are definitized for such contractual action.  
 (B) Exception Notwithstanding subparagraph (A), if a contractor submits a qualifying proposal to definitize an undefinitized contractual action before an amount that exceeds 50 percent of the negotiated overall ceiling price is obligated on such action, the contracting officer for such action may not obligate with respect to such contractual action an amount that exceeds 75 percent of the negotiated overall ceiling price until the contractual terms, specifications, and price are definitized for such contractual action.  
 (3) Waiver The Commandant may waive the application of this subsection with respect to a contract if the Commandant determines that the waiver is necessary to support— 
 (A) a contingency operation (as that term is defined in section 101(a)(13) of title 10);  
 (B) operations to prevent or respond to a transportation security incident (as defined in section 70101(6) of title 46);  
 (C) an operation in response to an emergency that poses an unacceptable threat to human health or safety or to the marine environment; or  
 (D) an operation in response to a natural disaster or major disaster or emergency designated by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).  
 (4) Limitation on application This subsection does not apply to an undefinitized contractual action for the purchase of initial spares.  
 (d) Inclusion of nonurgent requirements Requirements for spare parts and support equipment that are not needed on an urgent basis may not be included in an undefinitized contractual action by the Coast Guard for spare parts and support equipment that are needed on an urgent basis unless the Commandant approves such inclusion as being— 
 (1) good business practice; and  
 (2) in the best interests of the United States.  
 (e) Modification of scope The scope of an undefinitized contractual action under which performance has begun may not be modified unless the Commandant approves such modification as being— 
 (1) good business practice; and  
 (2) in the best interests of the United States.  
 (f) Allowable profit The Commandant shall ensure that the profit allowed on an undefinitized contractual action for which the final price is negotiated after a substantial portion of the performance required is completed reflects— 
 (1) the possible reduced cost risk of the contractor with respect to costs incurred during performance of the contract before the final price is negotiated; and  
 (2) the reduced cost risk of the contractor with respect to costs incurred during performance of the remaining portion of the contract.  
 (g) Definitions In this section: 
 (1) Undefinitized contractual action 
 (A) In general Except as provided in subparagraph (B), the term undefinitized contractual action means a new procurement action entered into by the Coast Guard for which the contractual terms, specifications, or price are not agreed upon before performance is begun under the action.  
 (B) Exclusion The term undefinitized contractual action does not include contractual actions with respect to— 
 (i) foreign military sales;  
 (ii) purchases in an amount not in excess of the amount of the simplified acquisition threshold; or  
 (iii) special access programs.  
 (2) Qualifying proposal The term qualifying proposal means a proposal that contains sufficient information to enable complete and meaningful audits of the information contained in the proposal as determined by the contracting officer. 
 Subchapter 2 Improved acquisition process and procedures 
 571. Identification of major system acquisitions 
 (a) In general 
 (1) Support mechanisms The Commandant shall develop and implement mechanisms to support the establishment of mature and stable operational requirements for acquisitions under this subchapter.  
 (2) Mission analysis; affordability assessment The Commandant may not initiate a Level 1 or Level 2 acquisition project or program until the Commandant— 
 (A) completes a mission analysis that— 
 (i) identifies any gaps in capability; and  
 (ii) develops a clear mission need; and  
 (B) prepares a preliminary affordability assessment for the project or program.  
 (b) Elements 
 (1) Requirements The mechanisms required by subsection (a) shall ensure the implementation of a formal process for the development of a mission-needs statement, concept-of-operations document, capability development plan, and resource proposal for the initial project or program funding, and shall ensure the project or program is included in the Coast Guard Capital Investment Plan.  
 (2) Assessment of trade-offs In conducting an affordability assessment under subsection (a)(2)(B), the Commandant shall develop and implement mechanisms to ensure that trade-offs among cost, schedule, and performance are considered in the establishment of preliminary operational requirements for development and production of new assets and capabilities for Level 1 and Level 2 acquisitions projects and programs.  
 (c) Human resource capital planning The Commandant shall develop staffing predictions, define human capital performance initiatives, and identify preliminary training needs for any such project or program.  
 (d) DHS acquisition approval A Level 1 or Level 2 acquisition project or program may not be implemented unless it is approved by the Department of Homeland Security Acquisition Review Board or the Joint Review Board.  
 572. Acquisition 
 (a) In general The Commandant may not establish a Level 1 or Level 2 acquisition project or program approved under section 571(d) until the Commandant— 
 (1) clearly defines the operational requirements for the project or program;  
 (2) establishes the feasibility of alternatives;  
 (3) develops an acquisition project or program baseline;  
 (4) produces a life-cycle cost estimate; and  
 (5) assesses the relative merits of alternatives to determine a preferred solution in accordance with the requirements of this section.  
 (b) Analysis of alternatives 
 (1) In general The Commandant shall conduct an analysis of alternatives for the asset or capability to be acquired in an analyze and select phase of the acquisition process.  
 (2) Requirements The analysis of alternatives shall be conducted by a federally funded research and development center, a qualified entity of the Department of Defense, or a similar independent third party entity that has appropriate acquisition expertise and has no substantial financial interest in any part of the acquisition project or program that is the subject of the analysis. At a minimum, the analysis of alternatives shall include— 
 (A) an assessment of the technical maturity, and technical and other risks;  
 (B) an examination of capability, interoperability, and other disadvantages;  
 (C) an evaluation of whether different combinations or quantities of specific assets or capabilities could meet the Coast Guard's overall performance needs;  
 (D) a discussion of key assumptions and variables, and sensitivity to change in such assumptions and variables;  
 (E) when an alternative is an existing asset or prototype, an evaluation of relevant safety and performance records and costs;  
 (F) a calculation of life-cycle costs including— 
 (i) an examination of likely research and development costs and the levels of uncertainty associated with such estimated costs;  
 (ii) an examination of likely production and deployment costs and levels of uncertainty associated with such estimated costs;  
 (iii) an examination of likely operating and support costs and the levels of uncertainty associated with such estimated costs;  
 (iv) if they are likely to be significant, an examination of likely disposal costs and the levels of uncertainty associated with such estimated costs; and  
 (v) such additional measures as the Commandant or the Secretary of Homeland Security determines to be necessary for appropriate evaluation of the asset; and  
 (G) the business case for each viable alternative.  
 (c) Test and evaluation master plan 
 (1) In general For any Level 1 or Level 2 acquisition project or program the Chief Acquisition Officer shall approve a test and evaluation master plan specific to the acquisition project or program for the capability, asset, or subsystems of the capability or asset and intended to minimize technical, cost, and schedule risk as early as practicable in the development of the project or program.  
 (2) Test and evaluation strategy The master plan shall— 
 (A) set forth an integrated test and evaluation strategy that will verify that capability-level or asset-level and subsystem-level design and development, including performance and supportability, have been sufficiently proven before the capability, asset, or subsystem of the capability or asset is approved for production; and  
 (B) require that adequate developmental tests and evaluations and operational tests and evaluations established under subparagraph (A) are performed to inform production decisions.  
 (3) Other components of the master plan At a minimum, the master plan shall identify— 
 (A) the key performance parameters to be resolved through the integrated test and evaluation strategy;  
 (B) critical operational issues to be assessed in addition to the key performance parameters;  
 (C) specific development test and evaluation phases and the scope of each phase;  
 (D) modeling and simulation activities to be performed, if any, and the scope of such activities;  
 (E) early operational assessments to be performed, if any, and the scope of such assessments;  
 (F) operational test and evaluation phases;  
 (G) an estimate of the resources, including funds, that will be required for all test, evaluation, assessment, modeling, and simulation activities; and  
 (H) the Government entity or independent entity that will perform the test, evaluation, assessment, modeling, and simulation activities.  
 (4) Update The Chief Acquisition Officer shall approve an updated master plan whenever there is a revision to project or program test and evaluation strategy, scope, or phasing.  
 (5) Limitation The Coast Guard may not— 
 (A) proceed beyond that phase of the acquisition process that entails approving the supporting acquisition of a capability or asset before the master plan is approved by the Chief Acquisition Officer; or  
 (B) award any production contract for a capability, asset, or subsystem for which a master plan is required under this subsection before the master plan is approved by the Chief Acquisition Officer.  
 (d) Life-cycle cost estimates.— 
 (1) In general The Commandant shall implement mechanisms to ensure the development and regular updating of life-cycle cost estimates for each Level 1 or Level 2 acquisition to ensure that these estimates are considered in decisions to develop or produce new or enhanced capabilities and assets.  
 (2) Types of estimates In addition to life-cycle cost estimates that may be developed by acquisition program offices, the Commandant shall require that an independent life-cycle cost estimate be developed for each Level 1 or Level 2 acquisition project or program.  
 (3) Required updates For each Level 1 or Level 2 acquisition project or program the Commandant shall require that life-cycle cost estimates shall be updated before each milestone decision is concluded and the project or program enters a new acquisition phase.  
 (e) DHS acquisition approval A project or program may not enter the obtain phase under section 573 unless the Department of Homeland Security Acquisition Review Board or the Joint Review Board (or other entity to which such responsibility is delegated by the Secretary of Homeland Security) has approved the analysis of alternatives for the project. The Joint Review Board may also approve the low rates initial production quantity for the project or program if such an initial production quantity is planned by the acquisition project or program and deemed appropriate by the Joint Review Board.  
 573. Preliminary development and demonstration 
 (a) In general The Commandant shall ensure that developmental test and evaluation, operational test and evaluation, life cycle cost estimates, and the development and demonstration requirements are met to confirm that the projects or programs meet the requirements described in the mission-needs statement and the operational-requirements document and the following development and demonstration objectives: 
 (1) To demonstrate that the most promising design, manufacturing, and production solution is based upon a stable, producible, and cost-effective product design.  
 (2) To ensure that the product capabilities meet contract specifications, acceptable operational performance requirements, and system security requirements.  
 (3) To ensure that the product design is mature enough to commit to full production and deployment.  
 (b) Tests and evaluations 
 (1) In general The Commandant shall ensure that the Coast Guard conducts developmental tests and evaluations and operational tests and evaluations of a capability or asset and the subsystems of the capability or asset for which a master plan has been prepared under section 572(c)(1).  
 (2) Use of third parties The Commandant shall ensure that the Coast Guard uses independent third parties with expertise in testing and evaluating the capabilities or assets and the subsystems of the capabilities or assets being acquired to conduct developmental tests and evaluations and operational tests and evaluations whenever the Coast Guard lacks the capability to conduct the tests and evaluations required by a master plan.  
 (3) Communication of safety concerns The Commandant shall require that safety concerns identified during developmental or operational tests and evaluations or through independent or Government-conducted design assessments of capabilities or assets and subsystems of capabilities or assets to be acquired by the Coast Guard shall be communicated as soon as practicable, but not later than 30 days after the completion of the test or assessment event or activity that identified the safety concern, to the program manager for the capability or asset and the subsystems concerned and to the Chief Acquisition Officer.  
 (4) Asset already in low, initial, or full-rate production If operational test and evaluation on a capability or asset already in low, initial, or full-rate production identifies a safety concern with the capability or asset or any subsystems of the capability or asset not previously identified during developmental or operational test and evaluation, the Commandant shall— 
 (A) notify the program manager and the Chief Acquisition Officer of the safety concern as soon as practicable, but not later than 30 days after the completion of the test and evaluation event or activity that identified the safety concern; and  
 (B) notify the Chief Acquisition Officer and include in such notification— 
 (i) an explanation of the actions that will be taken to correct or mitigate the safety concern in all capabilities or assets and subsystems of the capabilities or assets yet to be produced, and the date by which those actions will be taken;  
 (ii) an explanation of the actions that will be taken to correct or mitigate the safety concern in previously produced capabilities or assets and subsystems of the capabilities or assets, and the date by which those actions will be taken; and  
 (iii) an assessment of the adequacy of current funding to correct or mitigate the safety concern in capabilities or assets and subsystems of the capabilities or assets and in previously produced capabilities or assets and subsystems.  
 (c) Technical certification 
 (1) In general The Commandant shall—ensure that any Level 1 or Level 2 acquisition project or program is certified by the technical authority of the Coast Guard after review by an independent third party with capabilities in the mission area, asset, or particular asset component.  
 (2) TEMPEST testing The Commandant shall— 
 (A) cause all electronics on all aircraft, surface, and shore assets that require TEMPEST certification and that are delivered after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011 to be tested in accordance with master plan standards and communications security standards by an independent third party that is authorized by the Federal Government to perform such testing; and  
 (B) certify that the assets meet all applicable TEMPEST requirements.  
 (3) Vessel classification The Commandant shall cause each cutter, other than the National Security Cutter, acquired by the Coast Guard and delivered after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011 is to be classed by the American Bureau of Shipping before final acceptance.  
 (d) Acquisition decision The Commandant may not proceed to full scale production, deployment, and support of a Level 1 or Level 2 acquisition project or program unless the Department of Homeland Security Acquisition Review Board has verified that the delivered asset or system meets the project or program performance and cost goals.  
 574. Acquisition, production, deployment, and support 
 (a) In general The Commandant shall— 
 (1) ensure there is a stable and efficient production and support capability to develop an asset or system;  
 (2) conduct follow on testing to confirm and monitor performance and correct deficiencies; and  
 (3) conduct acceptance tests and trails upon the delivery of each asset or system to ensure the delivered asset or system achieves full operational capability.  
 (b) Elements The Commandant shall— 
 (1) execute the productions contracts;  
 (2) ensure the delivered products meet operational cost and schedules requirements established in the acquisition program baseline;  
 (3) validate manpower and training requirements to meet system needs to operate, maintain, support, and instruct the system; and  
 (4) prepare a project or program transition plan to enter into programmatic sustainment, operations, and support.  
 575. Acquisition program baseline breach 
 (a) In general The Commandant shall submit a report to the appropriate congressional committees as soon as possible, but not later than 30 days, after the Chief Acquisition Officer of the Coast Guard becomes aware of the breach of an acquisition program baseline for any Level 1 or Level 2 acquisition program, by— 
 (1) a likely cost overrun greater than 15 percent of the acquisition program baseline for that individual capability or asset or a class of capabilities or assets;  
 (2) a likely delay of more than 180 days in the delivery schedule for any individual capability or asset or class of capabilities or assets; or  
 (3) an anticipated failure for any individual capability or asset or class of capabilities or assets to satisfy any key performance threshold or parameter under the acquisition program baseline.  
 (b) Content The report submitted under subsection (a) shall include— 
 (1) a detailed description of the breach and an explanation of its cause;  
 (2) the projected impact to performance, cost, and schedule;  
 (3) an updated acquisition program baseline and the complete history of changes to the original acquisition program baseline;  
 (4) the updated acquisition schedule and the complete history of changes to the original schedule;  
 (5) a full life-cycle cost analysis for the capability or asset or class of capabilities or assets;  
 (6) a remediation plan identifying corrective actions and any resulting issues or risks; and  
 (7) a description of how progress in the remediation plan will be measured and monitored.  
 (c) Substantial variances in costs or schedule If a likely cost overrun is greater than 25 percent or a likely delay is greater than 12 months from the costs and schedule described in the acquisition program baseline for any Level 1 or Level 2 acquisition project or program of the Coast Guard, the Commandant shall include in the report a written certification, with a supporting explanation, that— 
 (1) the capability or asset or capability or asset class to be acquired under the project or program is essential to the accomplishment of Coast Guard missions;  
 (2) there are no alternatives to such capability or asset or capability or asset class which will provide equal or greater capability in both a more cost-effective and timely manner;  
 (3) the new acquisition schedule and estimates for total acquisition cost are reasonable; and  
 (4) the management structure for the acquisition program is adequate to manage and control performance, cost, and schedule. 
 Subchapter 3 Definitions 
 581. Definitions 
 In this chapter: 
 (1) Appropriate congressional committees The term appropriate congressional committees means the House of Representatives Committee on Transportation and Infrastructure and the Senate Committee on Commerce, Science, and Transportation.  
 (2) Chief acquisition officer The term Chief Acquisition Officer means the officer appointed under section 55 of this title.  
 (3) Commandant The term Commandant means the Commandant of the Coast Guard.  
 (4) Joint review board The term Joint Review Board means the Department of Homeland Security's Investment Review Board, Joint Requirements Council, or other entity within the Department designated by the Secretary as the Joint Review Board for purposes of this chapter.  
 (5) Level 1 acquisition The term Level 1 acquisition means— 
 (A) an acquisition by the Coast Guard— 
 (i) the estimated life-cycle costs of which exceed $1,000,000,000; or  
 (ii) the estimated total acquisition costs of which exceed $300,000,000; or  
 (B) any acquisition that the Chief Acquisition Officer of the Coast Guard determines to have a special interest— 
 (i) due to— 
 (I) the experimental or technically immature nature of the asset;  
 (II) the technological complexity of the asset;  
 (III) the commitment of resources; or  
 (IV) the nature of the capability or set of capabilities to be achieved; or  
 (ii) because such acquisition is a joint acquisition.  
 (6) Level 2 acquisition The term Level 2 acquisition means an acquisition by the Coast Guard— 
 (A) the estimated life-cycle costs of which are equal to or less than $1,000,000,000, but greater than $300,000,000; or  
 (B) the estimated total acquisition costs of which are equal to or less than $300,000,0000, but greater than $100,000,000.  
 (7) Life-cycle cost The term life-cycle cost means all costs for development, procurement, construction, and operations and support for a particular capability or asset, without regard to funding source or management control.  
 (8) Safety concern The term safety concern means any hazard associated with a capability or asset or a subsystem of a capability or asset that is likely to cause serious bodily injury or death to a typical Coast Guard user in testing, maintaining, repairing, or operating the capability, asset, or subsystem or any hazard associated with the capability, asset, or subsystem that is likely to cause major damage to the capability, asset, or subsystem during the course of its normal operation by a typical Coast Guard user.  .  
 (b) Conforming amendment The part analysis for part I of title 14, United States Code, is amended by inserting after the item relating to chapter 13 the following: 
 
 
15. Acquisitions ............................................................................561.  
 503. Report and guidance on excess pass-through charges 
 (a) Comptroller general report 
 (1) In general Not later than 180 days after the date of enactment of this Act, the Comptroller General shall issue a report on pass-through charges on contracts, subcontracts, delivery orders, and task orders that were executed by a lead systems integrator under contract to the Coast Guard during the 3 full calendar years preceding the date of enactment of this Act.  
 (2) Matters covered The report under this subsection— 
 (A) shall assess the extent to which the Coast Guard paid excessive pass-through charges to contractors or subcontractors that provided little or no value to the performance of a contract or the production of a procured asset; and  
 (B) shall assess the extent to which the Coast Guard has been particularly vulnerable to excessive pass-through charges on any specific category of contracts or by any specific category of contractors.  
 (b) Guidance required 
 (1) In General.—Not later than 180 days after the date of enactment of this Act, the Commandant shall prescribe guidance to ensure that pass-through charges on contracts, subcontracts, delivery orders, and task orders that are executed with a private entity acting as a lead systems integrator by or on behalf of the Coast Guard are not excessive in relation to the cost of work performed by the relevant contractor or subcontractor. The guidance shall, at a minimum— 
 (A) set forth clear standards for determining when no, or negligible, value has been added to a contract by a contractor or subcontractor;  
 (B) set forth procedures for preventing the payment by the Government of excessive pass-through charges; and  
 (C) identify any exceptions determined by the Commandant to be in the best interest of the Government.  
 (2) Scope of guidance The guidance prescribed under this subsection— 
 (A) shall not apply to any firm, fixed-price contract or subcontract, delivery order, or task order that is— 
 (i) awarded on the basis of adequate price competition, as determined by the Commandant; or  
 (ii) for the acquisition of a commercial item, as defined in section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)); and  
 (B) may include such additional exceptions as the Commandant determines to be necessary in the interest of the United States.  
 (c) Excessive pass-Through charge defined In this section the term excessive pass-through charge, with respect to a contractor or subcontractor that adds no, or negligible, value to a contract or subcontract, means a charge to the Government by the contractor or subcontractor that is for overhead or profit on work performed by a lower-tier contractor or subcontractor, other than reasonable charges for the direct costs of managing lower-tier contractors and subcontracts and overhead and profit based on such direct costs.  
 (d) Application of guidance The guidance prescribed under this section shall apply to contracts awarded to a private entity acting as a lead systems integrator by or on behalf of the Coast Guard on or after the date that is 360 days after the date of enactment of this Act.  
 VI Shipping and navigation 
 601. Technical amendments to chapter 313 of title 46, united states code 
 (a) In general Chapter 313 of title 46, United States Code, is amended— 
 (1) by striking of Transportation in sections 31302, 31306, 31321, 31330, and 31343 each place it appears;  
 (2) by striking and after the semicolon in section 31301(5)(F);  
 (3) by striking office. in section 31301(6) and inserting office; and; and  
 (4) by adding at the end of section 31301 the following: 
 
 (7) Secretary means the Secretary of the Department of Homeland Security, unless otherwise noted. .  
 (b) Secretary as mortgagee Section 31308 of such title is amended by striking When the Secretary of Commerce or Transportation is a mortgagee under this chapter, the Secretary and inserting The Secretary of Commerce or Transportation, as a mortgagee under this chapter,.  
 (c) Secretary of transportation Section 31329(d) of such title is amended by striking Secretary. and inserting Secretary of Transportation..  
 (d) Mortgagee 
 (1) Section 31330(a)(1) of such title, as amended by subsection (a)(1) of this section, is amended— 
 (A) by inserting or after the semicolon in subparagraph (B);  
 (B) by striking Secretary; or in subparagraph (C) and inserting Secretary.; and  
 (C) by striking subparagraph (D).  
 (2) Section 31330(a)(2) is amended— 
 (A) by inserting or after the semicolon in subparagraph (B);  
 (B) by striking faith; or in subparagraph (C) and inserting faith.; and  
 (C) by striking subparagraph (D).  
 602. Clarification of rulemaking authority 
 (a) In general Chapter 701 of title 46, United States Code, is amended by adding at the end the following: 
 
 70122. Regulations Unless otherwise provided, the Secretary may issue regulations necessary to implement this chapter. .  
 (b) Clerical amendment The table of contents for chapter 701 of such title is amended by adding at the end the following new item: 
 
 
70122. Regulations.  .  
 603. COAST GUARD TO MAINTAIN LORAN–C NAVIGATION SYSTEM. 
 (a) In general The Secretary of Transportation shall maintain the LORAN–C navigation system until such time as the Secretary is authorized by statute, explicitly referencing this section, to cease operating the system but expedite modernization projects necessary for transition to eLORAN technology.  
 (b) Authorization of appropriations There are authorized to be appropriated to the Secretary of Transportation, in addition to funds authorized under section 101 of this Act for the Coast Guard for operation of the LORAN–C system and for the transition to eLORAN, for capital expenses related to the LORAN–C infrastructure and to modernize and upgrade the LORAN infrastructure to provide eLORAN services, $37,000,000 for each of fiscal years 2010 and 2011. The Secretary of Transportation may transfer from the Federal Aviation Administration and other agencies of the Department of Transportation such funds as may be necessary to reimburse the Coast Guard for related expenses.  
 (c) Report on transition to eLORAN technology.—No later than 6 months after the date of enactment of this Act, the Secretary of Transportation, in cooperation with the Secretary of the Department in which the Coast Guard is operating, shall provide a report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation and Infrastructure a detailed 5-year plan for transition to eLORAN technology that includes— 
 (1) the timetable, milestones, projects, and future funding required to complete the transition from LORAN–C to eLORAN technology for provision of positioning, navigation, and timing services; and  
 (2) the benefits of eLORAN for national transportation safety, security, and economic growth.  
 604. Icebreakers 
 (a) Analyses Not later than 90 days after the date of enactment of this Act or the date of completion of the ongoing High Latitude Study to assess polar ice-breaking mission requirements, which ever occurs later, the Commandant of the Coast Guard shall— 
 (1) conduct a comparative cost-benefit analysis of— 
 (A) rebuilding, renovating, or improving the existing fleet of polar icebreakers for operation by the Coast Guard,  
 (B) constructing new polar icebreakers for operation by the Coast Guard for operation by the Coast Guard, and  
 (C) any combination of the activities described in subparagraphs (A) and (B), to carry out the missions of the Coast Guard; and  
 (2) conduct an analysis of the impact on mission capacity and the ability of the United States to maintain a presence in the polar regions through the year 2020 if recapitalization of the polar icebreaker fleet, either by constructing new polar icebreakers or rebuilding, renovating, or improving the existing fleet of polar icebreakers, is not fully funded.  
 (b) Reports to congress 
 (1) Not later than 90 days after the date of enactment of this Act or the date of completion of the ongoing High Latitude Study to assess polar ice-breaking mission requirements, which ever occurs later, the Commandant of the Coast Guard shall submit a report containing the results of the study, together with recommendations the Commandant deems appropriate under section 93(a)(24) of title 14, United States Code, to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation and Infrastructure.  
 (2) Not later than 1 year after the date of enactment of this Act, the Commandant shall submit reports containing the results of the analyses required under paragraphs (1) and (2) of subsection (a), together with recommendations the Commandant deems appropriate under section 93(a)(24) of title 14, United States Code, to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation and Infrastructure.  
 605. Vessel size limits 
 (a) Length, tonnage, and horsepower Section 12113(d)(2) of title 46, United States Code, is amended— 
 (1) by inserting and after the semicolon at the end of subparagraph (A)(i);  
 (2) by striking and at the end of subparagraph (A)(ii);  
 (3) by striking subparagraph (A)(iii);  
 (4) by striking the period at the end of subparagraph (B) and inserting ; or; and  
 (5) by inserting at the end the following: 
 
 (C) the vessel is either a rebuilt vessel or a replacement vessel under section 208(g) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–627) and is eligible for a fishery endorsement under this section. .  
 (b) Conforming amendments 
 (1) Vessel rebuilding and replacement Section 208(g) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–627) is amended to read as follows: 
 
 (g) Vessel rebuilding and replacement 
 (1) In general 
 (A) Rebuild or replace Notwithstanding any limitation to the contrary on replacing, rebuilding, or lengthening vessels or transferring permits or licenses to a replacement vessel contained in sections 679.2 and 679.4 of title 50, Code of Federal Regulations, as in effect on the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011 and except as provided in paragraph (4), the owner of a vessel eligible under subsection (a), (b), (c), (d), or (e) (other than paragraph (21)), in order to improve vessel safety and operational efficiencies (including fuel efficiency), may rebuild or replace that vessel (including fuel efficiency) with a vessel documented with a fishery endorsement under section 12113 of title 46, United States Code.  
 (B) Same requirements The rebuilt or replacement vessel shall be eligible in the same manner and subject to the same restrictions and limitations under such subsection as the vessel being rebuilt or replaced.  
 (C) Transfer of permits and licenses Each fishing permit and license held by the owner of a vessel or vessels to be rebuilt or replaced under subparagraph (A) shall be transferred to the rebuilt or replacement vessel.  
 (2) Recommendations of north pacific council The North Pacific Council may recommend for approval by the Secretary such conservation and management measures, including size limits and measures to control fishing capacity, in accordance with the Magnuson-Stevens Act as it considers necessary to ensure that this subsection does not diminish the effectiveness of fishery management plans of the Bering Sea and Aleutian Islands Management Area or the Gulf of Alaska.  
 (3) Special rule for replacement of certain vessels 
 (A) In general Notwithstanding the requirements of subsections (b)(2), (c)(1), and (c)(2) of section 12113 of title 46, United States Code, a vessel that is eligible under subsection (a), (b), (c), (d), or (e) (other than paragraph (21)) and that qualifies to be documented with a fishery endorsement pursuant to section 203(g) or 213(g) may be replaced with a replacement vessel under paragraph (1) if the vessel that is replaced is validly documented with a fishery endorsement pursuant to section 203(g) or 213(g) before the replacement vessel is documented with a fishery endorsement under section 12113 of title 46, United States Code.  
 (B) Applicability A replacement vessel under subparagraph (A) and its owner and mortgagee are subject to the same limitations under section 203(g) or 213(g) that are applicable to the vessel that has been replaced and its owner and mortgagee.  
 (4) Special rules for certain catcher vessels 
 (A) In general A replacement for a covered vessel described in subparagraph (B) is prohibited from harvesting fish in any fishery (except for the Pacific whiting fishery) managed under the authority of any regional fishery management council (other than the North Pacific Council) established under section 302(a) of the Magnuson-Stevens Act.  
 (B) Covered vessels A covered vessel referred to in subparagraph (A) is— 
 (i) a vessel eligible under subsection (a), (b), or (c) that is replaced under paragraph (1); or  
 (ii) a vessel eligible under subsection (a), (b), or (c) that is rebuilt to increase its registered length, gross tonnage, or shaft horsepower.  
 (5) Limitation on fishery endorsements Any vessel that is replaced under this subsection shall thereafter not be eligible for a fishery endorsement under section 12113 of title 46, United States Code, unless that vessel is also a replacement vessel described in paragraph (1).  
 (6) Gulf of alaska limitation Notwithstanding paragraph (1), the Secretary shall prohibit from participation in the groundfish fisheries of the Gulf of Alaska any vessel that is rebuilt or replaced under this subsection and that exceeds the maximum length overall specified on the license that authorizes fishing for groundfish pursuant to the license limitation program under part 679 of title 50, Code of Federal Regulations, as in effect on the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011.  
 (7) Authority of pacific council Nothing in this section shall be construed to diminish or otherwise affect the authority of the Pacific Council to recommend to the Secretary conservation and management measures to protect fisheries under its jurisdiction (including the Pacific whiting fishery) and participants in such fisheries from adverse impacts caused by this Act. .  
 (2) Exemption of certain vessels Section 203(g) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–620) is amended— 
 (A) by inserting and after (United States official number 651041);  
 (B) by striking , NORTHERN TRAVELER (United States official number 635986), and NORTHERN VOYAGER (United States official number 637398) (or a replacement vessel for the NORTHERN VOYAGER that complies with paragraphs (2), (5), and (6) of section 208(g) of this Act); and  
 (C) by striking , in the case of the NORTHERN and all that follows through PHOENIX,.  
 (3) Fishery cooperative exit provisions Section 210(b) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–629) is amended— 
 (A) by moving the matter beginning with the Secretary shall in paragraph (1) 2 ems to the right; and  
 (B) by adding at the end the following: 
 
 (7) Fishery cooperative exit provisions 
 (A) Fishing allowance determination For purposes of determining the aggregate percentage of directed fishing allowances under paragraph (1), when a catcher vessel is removed from the directed pollock fishery, the fishery allowance for pollock for the vessel being removed— 
 (i) shall be based on the catch history determination for the vessel made pursuant to section 679.62 of title 50, Code of Federal Regulations, as in effect on the date of enactment of the Coast Guard Authorization Act of 2008; and  
 (ii) shall be assigned, for all purposes under this title, in the manner specified by the owner of the vessel being removed to any other catcher vessel or among other catcher vessels participating in the fishery cooperative if such vessel or vessels remain in the fishery cooperative for at least one year after the date on which the vessel being removed leaves the directed pollock fishery.  
 (B) Eligibility for fishery endorsement Except as provided in subparagraph (C), a vessel that is removed pursuant to this paragraph shall be permanently ineligible for a fishery endorsement, and any claim (including relating to catch history) associated with such vessel that could qualify any owner of such vessel for any permit to participate in any fishery within the exclusive economic zone of the United States shall be extinguished, unless such removed vessel is thereafter designated to replace a vessel to be removed pursuant to this paragraph.  
 (C) Limitations on statutory construction Nothing in this paragraph shall be construed— 
 (i) to make the vessels AJ (United States official number 905625), DONA MARTITA (United States official number 651751), NORDIC EXPLORER (United States official number 678234), and PROVIDIAN (United States official number 1062183) ineligible for a fishery endorsement or any permit necessary to participate in any fishery under the authority of the New England Fishery Management Council or the Mid-Atlantic Fishery Management Council established, respectively, under subparagraphs (A) and (B) of section 302(a)(1) of the Magnuson-Stevens Act; or  
 (ii) to allow the vessels referred to in clause (i) to participate in any fishery under the authority of the Councils referred to in clause (i) in any manner that is not consistent with the fishery management plan for the fishery developed by the Councils under section 303 of the Magnuson-Stevens Act. .  
 VII Vessel conveyance 
 701. Short title This title may be cited as the Vessel Conveyance Act.  
 702. Conveyance of coast guard vessels for public purposes 
 (a) In general Whenever the transfer of ownership of a Coast Guard vessel to an eligible entity for use for educational, cultural, historical, charitable, recreational, or other public purposes is authorized by law, the Coast Guard shall transfer the vessel to the General Services Administration for conveyance to the eligible entity.  
 (b) Conditions of conveyance The General Services Administration may not convey a vessel to an eligible entity as authorized by law unless the eligible entity agrees— 
 (1) to provide the documentation needed by the General Services Administration to process a request for aircraft or vessels under section 102.37.225 of title 41, Code of Federal Regulations;  
 (2) to comply with the special terms, conditions, and restrictions imposed on aircraft and vessels under section 102–37.460 of such title;  
 (3) to make the vessel available to the United States Government if it is needed for use by the Commandant of the Coast Guard in time of war or a national emergency; and  
 (4) to hold the United States Government harmless for any claims arising from exposure to hazardous materials, including asbestos and polychlorinated biphenyls, after conveyance of the vessel, except for claims arising from use of the vessel by the United States Government under paragraph (3).  
 (c) Eligible entity defined In this section, the term eligible entity means a State or local government, nonprofit corporation, educational agency, community development organization, or other entity that agrees to comply with the conditions established under this section.  
 
 
 1. Short title This Act may be cited as the Coast Guard Authorization Act for Fiscal Years 2010 and 2011.  
 2. Table of contents The table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Authorizations 
Sec. 101. Authorization of appropriations. 
Sec. 102. Authorized levels of military strength and training. 
Title II—Administration 
Sec. 201. Authority to distribute funds through grants, cooperative agreements, and contracts to maritime authorities and organizations. 
Sec. 202. Assistance to foreign governments and maritime authorities. 
Sec. 203. Cooperative agreements for industrial activities. 
Sec. 204. Defining Coast Guard vessels and aircraft. 
Title III—Organization 
Sec. 301. Vice commandant; vice admirals. 
Sec. 302. Number and distribution of commissioned officers on the active duty promotion list. 
Title IV—Personnel 
Sec. 401. Leave retention authority. 
Sec. 402. Legal assistance for Coast Guard reservists. 
Sec. 403. Reimbursement for certain medical related expenses. 
Sec. 404. Reserve commissioned warrant officer to lieutenant program. 
Sec. 405. Enhanced status quo officer promotion system. 
Sec. 406. Appointment of civilian Coast Guard judges. 
Sec. 407. Coast Guard participation in the Armed Forces Retirement Home system. 
Sec. 408. Crew wages on passenger vessels. 
Title V—Acquisition reform 
Sec. 501. Chief Acquisition Officer. 
Sec. 502. Acquisitions. 
 
Chapter 15—Acquisitions 
Subchapter 1—General provisions 
Sec. 
561. Acquisition directorate 
562. Senior acquisition leadership team 
563. Improvements in Coast Guard acquisition management 
564. Recognition of Coast Guard personnel for excellence in acquisition 
565. Prohibition on use of lead systems integrators 
566. Required contract terms 
567. Department of Defense consultation 
568. Undefinitized contractual actions 
Subchapter 2—Improved acquisition process and procedures 
Sec. 
571. Identification of major system acquisitions 
572. Acquisition 
573. Preliminary development and demonstration 
574. Acquisition, production, deployment, and support 
575. Acquisition program baseline breach 
Subchapter 3—Definitions 
Sec. 
581. Definitions”  
 
Sec. 503. Report and guidance on excess pass-through charges. 
Title VI—Shipping and navigation 
Sec. 601. Technical amendments to chapter 313 of title 46, United States Code. 
Sec. 602. Clarification of rulemaking authority. 
Sec. 603. Coast Guard maintenance of LORAN–C navigation system. 
Sec. 604. Icebreakers. 
Sec. 605. Vessel size limits. 
Sec. 606. Phaseout of vessels supporting oil and gas development. 
Title VII—Vessel conveyance 
Sec. 701. Short title. 
Sec. 702. Conveyance of Coast Guard vessels for public purposes. 
Title VIII—Oil pollution prevention 
Sec. 801. Rulemakings. 
Sec. 802. Oil spill response capability. 
Sec. 803. Oil transfers from vessels. 
Sec. 804. Improvements to reduce human error and near miss incidents. 
Sec. 805. Olympic coast national marine sanctuary. 
Sec. 806. Prevention of small oil spills. 
Sec. 807. Improved coordination with tribal governments. 
Sec. 808. Report on availability of technology to detect the loss of oil. 
Sec. 809. Use of oil spill liability trust fund. 
Sec. 810. International efforts on enforcement. 
Sec. 811. Higher volume port area regulatory definition change. 
Sec. 812. Tug escorts for laden oil tankers. 
Sec. 813. Extension of financial responsibility. 
Sec. 814. Oil spill liability trust fund investment amount. 
Sec. 815. Liability for use of single-hull vessels. 
Title IX—Miscellaneous provisions 
Sec. 901. Homeporting of the BIGELOW. 
Sec. 902. Vessel determination. 
Sec. 903. Conveyance of the Presque Isle Light Station Fresnel Lens to Presque Isle Township, Michigan. 
Sec. 904. Land conveyance, Coast Guard property in Marquette County, Michigan, to the city of Marquette, Michigan. 
Sec. 905. Large offshore supply vessels. 
Sec. 906. Conveyance of decommissioned Coast Guard cutters STORIS, IRIS, and PLANETREE. 
Sec. 907. Access for personal watercraft.   
 I Authorizations 
 101. Authorization of appropriations Funds are authorized to be appropriated for necessary expenses of the Coast Guard for each of fiscal years 2010 and 2011 as follows: 
 (1) For the operation and maintenance of the Coast Guard, $6,556,188,000, of which $24,500,000 is authorized to be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990.  
 (2) For the acquisition, construction, renovation, and improvement of aids to navigation, shore and offshore facilities, vessels, and aircraft, including equipment related thereto, $1,383,980,000, of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990, to remain available until expended; such funds appropriated for personnel compensation and benefits and related costs of acquisition, construction, and improvements shall be available for procurement of services necessary to carry out the Integrated Deepwater Systems program.  
 (3) For retired pay (including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose), payments under the Retired Serviceman's Family Protection and Survivor Benefit Plans, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,361,245,000.  
 (4) For environmental compliance and restoration functions under chapter 19 of title 14, United States Code, $13,198,000.  
 (5) For research, development, test, and evaluation programs related to maritime technology, $19,745,000.  
 (6) For operation and maintenance of the Coast Guard reserve program, $133,632,000.  
 102. Authorized levels of military strength and training 
 (a) Active duty strength The Coast Guard is authorized an end-of-year strength of active duty personnel of 49,954 as of September 30, 2010, and 52,452 as of September 30, 2011.  
 (b) Military training student loads The Coast Guard is authorized average military training student loads as follows: 
 (1) For recruit and special training, 2,500 student years for fiscal year 2010, and 2,625 student years for fiscal year 2011.  
 (2) For flight training, 170 student years for fiscal year 2010 and 179 student years for fiscal year 2011.  
 (3) For professional training in military and civilian institutions, 350 student years for fiscal year 2010 and 368 student years for fiscal year 2011.  
 (4) For officer acquisition, 1,300 student years for fiscal year 2010 and 1,365 student years for fiscal year 2011.  
 II Administration 
 201. Authority to distribute funds through grants, cooperative agreements, and contracts to maritime authorities and organizations Section 149 of title 14, United States Code, is amended by adding at the end the following: 
 
 (c) Grants to international maritime organizations The Commandant may, after consultation with the Secretary of State, make grants to, or enter into cooperative agreements, contracts, or other agreements with, international maritime organizations for the purpose of acquiring information or data about merchant vessel inspections, security, safety and environmental requirements, classification, and port state or flag state law enforcement or oversight. .  
 202. Assistance to foreign governments and maritime authorities Section 149 of title 14, United States Code, as amended by section 201, is further amended by adding at the end the following: 
 
 (d) Authorized activities 
 (1) The Commandant may transfer or expend funds from any appropriation available to the Coast Guard for— 
 (A) the activities of traveling contact teams, including any transportation expense, translation services expense, or administrative expense that is related to such activities;  
 (B) the activities of maritime authority liaison teams of foreign governments making reciprocal visits to Coast Guard units, including any transportation expense, translation services expense, or administrative expense that is related to such activities;  
 (C) seminars and conferences involving members of maritime authorities of foreign governments;  
 (D) distribution of publications pertinent to engagement with maritime authorities of foreign governments; and  
 (E) personnel expenses for Coast Guard civilian and military personnel to the extent that those expenses relate to participation in an activity described in subparagraph (C) or (D).  
 (2) An activity may not be conducted under this subsection with a foreign country unless the Secretary of State approves the conduct of such activity in that foreign country. .  
 203. Cooperative agreements for industrial activities Section 151 of title 14, United States Code, is amended— 
 (1) by inserting (a) In General.— before All orders; and  
 (2) by adding at the end the following: 
 
 (b) Orders and agreements for industrial activities Under this section, the Coast Guard industrial activities may accept orders and enter into reimbursable agreements with establishments, agencies, and departments of the Department of Defense and the Department of Homeland Security. .  
 204. Defining coast guard vessels and aircraft 
 (a) In general Chapter 17 of title 14, United States Code, is amended by inserting after section 638 the following new section: 
 
 638a. Coast Guard vessels and aircraft defined For the purposes of sections 637 and 638 of this title, the term Coast Guard vessels and aircraft means— 
 (1) any vessel or aircraft owned, leased, transferred to, or operated by the Coast Guard and under the command of a Coast Guard member; or  
 (2) any other vessel or aircraft under the tactical control of the Coast Guard on which one or more members of the Coast Guard are assigned and conducting Coast Guard missions. .  
 (b) Clerical amendment The table of contents for chapter 17 of such title is amended by inserting after the item relating to section 638 the following: 
 
 
638a. Coast Guard vessels and aircraft defined.  .  
 III Organization 
 301. Vice commandant; vice admirals 
 (a) Vice commandant The fourth sentence of section 47 of title 14, United States Code, is amended by striking vice admiral and inserting admiral.  
 (b) Vice admirals Section 50 of such title is amended to read as follows: 
 
 50. Vice admirals 
 (a) 
(1) The President may designate no more than 4 positions of importance and responsibility that shall be held by officers who— 
 (A) while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade; and  
 (B) shall perform such duties as the Commandant may prescribe.  
 (2) The President may appoint, by and with the advice and consent of the Senate, and reappoint, by and with the advice and consent of the Senate, to any such position an officer of the Coast Guard who is serving on active duty above the grade of captain. The Commandant shall make recommendations for such appointments.  
 (b) 
(1) The appointment and the grade of vice admiral shall be effective on the date the officer assumes that duty and, except as provided in paragraph (2) of this subsection or in section 51(d) of this title, shall terminate on the date the officer is detached from that duty.  
 (2) An officer who is appointed to a position designated under subsection (a) shall continue to hold the grade of vice admiral— 
 (A) while under orders transferring the officer to another position designated under subsection (a), beginning on the date the officer is detached from that duty and terminating on the date before the day the officer assumes the subsequent duty, but not for more than 60 days;  
 (B) while hospitalized, beginning on the day of the hospitalization and ending on the day the officer is discharged from the hospital, but not for more than 180 days; and  
 (C) while awaiting retirement, beginning on the date the officer is detached from duty and ending on the day before the officer's retirement, but not for more than 60 days.  
 (c) 
(1) An appointment of an officer under subsection (a) does not vacate the permanent grade held by the officer.  
 (2) An officer serving in a grade above rear admiral who holds the permanent grade of rear admiral (lower half) shall be considered for promotion to the permanent grade of rear admiral as if the officer was serving in the officer's permanent grade.  
 (d) Whenever a vacancy occurs in a position designated under subsection (a), the Commandant shall inform the President of the qualifications needed by an officer serving in that position or office to carry out effectively the duties and responsibilities of that position or office. .  
 (c) Repeal Section 50a of such title is repealed.  
 (d) Conforming amendments Section 51 of such title is amended— 
 (1) by striking subsections (a), (b), and (c) and inserting the following: 
 
 (a) An officer, other than the Commandant, who, while serving in the grade of admiral or vice admiral, is retired for physical disability shall be placed on the retired list with the highest grade in which that officer served.  
 (b) An officer, other than the Commandant, who is retired while serving in the grade of admiral or vice admiral, or who, after serving at least 21/2 years in the grade of admiral or vice admiral, is retired while serving in a lower grade, may in the discretion of the President, be retired with the highest grade in which that officer served.  
 (c) An officer, other than the Commandant, who, after serving less than 21/2 years in the grade of admiral or vice admiral, is retired while serving in a lower grade, shall be retired in his permanent grade. ; and  
 (2) by striking Area Commander, or Chief of Staff in subsection (d)(2) and inserting or Vice Admiral.  
 (e) Clerical amendments 
 (1) The section caption for section 47 of such title is amended to read as follows: 
 
 47. Vice commandant; appointment .  
 (2) The table of contents for chapter 3 of such title is amended— 
 (A) by striking the item relating to section 47 and inserting the following: 
 
 
47. Vice Commandant; appointment.  ;  
 (B) by striking the item relating to section 50a; and  
 (C) by striking the item relating to section 50 and inserting the following: 
 
 
50. Vice admirals.  .  
 (f) Technical correction Section 47 of such title is further amended by striking subsection in the fifth sentence and inserting section.  
 (g) Treatment of incumbents; transition 
 (1) Notwithstanding any other provision of law, the officer who, on the date of enactment of this Act, is serving as Vice Commandant— 
 (A) shall continue to serve as Vice Commandant;  
 (B) shall have the grade of admiral with pay and allowances of that grade; and  
 (C) shall not be required to be reappointed by reason of the enactment of that Act.  
 (2) Notwithstanding any other provision of law, an officer who, on the date of enactment of this Act, is serving as Chief of Staff, Commander, Atlantic Area, or Commander, Pacific Area— 
 (A) shall continue to have the grade of vice admiral with pay and allowance of that grade until such time that the officer is relieved of his duties and appointed and confirmed to another position as a vice admiral or admiral; and  
 (B) for the purposes of transition, may continue, for not more than 1 year after the date of enactment of this Act, to perform the duties of the officer's former position and any other such duties that the Commandant prescribes.  
 302. Number and distribution of commissioned officers on the active duty promotion list 
 (a) In general Section 42 of title 14, United States Code, is amended— 
 (1) by striking subsections (a), (b), and (c) and inserting the following: 
 
 (a) The total number of Coast Guard commissioned officers on the active duty promotion list, excluding warrant officers, shall not exceed 7,200. This total number may be temporarily increased up to 2 percent for no more than the 60 days that follow the commissioning of a Coast Guard Academy class.  
 (b) The total number of commissioned officers authorized by this section shall be distributed in grade not to exceed the following percentages: 
 (1) 0.375 percent for rear admiral.  
 (2) 0.375 percent for rear admiral (lower half).  
 (3) 6.0 percent for captain.  
 (4) 15.0 percent for commander.  
 (5) 22.0 percent for lieutenant commander. The Secretary shall prescribe the percentages applicable to the grades of lieutenant, lieutenant (junior grade), and ensign. The Secretary may, as the needs of the Coast Guard require, reduce any of the percentages set forth in paragraphs (1) through (5) and apply that total percentage reduction to any other lower grade or combination of lower grades. 
 (c) The Secretary shall, at least once a year, compute the total number of commissioned officers authorized to serve in each grade by applying the grade distribution percentages of this section to the total number of commissioned officers listed on the current active duty promotion list. In making such calculations, any fraction shall be rounded to the nearest whole number. The number of commissioned officers on the active duty promotion list serving with other departments or agencies on a reimbursable basis or excluded under the provisions of section 324(d) of title 49, shall not be counted against the total number of commissioned officers authorized to serve in each grade. ;  
 (2) by striking subsection (e) and inserting the following: 
 
 (e) The number of officers authorized to be serving on active duty in each grade of the permanent commissioned teaching staff of the Coast Guard Academy and of the Reserve serving in connection with organizing, administering, recruiting, instructing, or training the reserve components shall be prescribed by the Secretary. ; and  
 (3) by striking the caption of such section and inserting the following: 
 
 42. Number and distribution of commissioned officers on the active duty promotion list .  
 (b) Clerical amendment The table of contents for chapter 3 of such title is amended by striking the item relating to section 42 and inserting the following: 
 
 
42. Number and distribution of commissioned officers on the active duty promotion list.  .  
 IV Personnel 
 401. Leave retention authority Section 701(f)(2) of title 10, United States Code, is amended by inserting or a declaration of a major disaster or emergency by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (Public Law 93–288, 42 U.S.C. 5121 et seq.) after operation.  
 402. Legal assistance for coast guard reservists Section 1044(a)(4) of title 10, United States Code, is amended— 
 (1) by striking (as determined by the Secretary of Defense), and inserting (as determined by the Secretary of Defense and the Secretary of the department in which the Coast Guard is operating, with respect to the Coast Guard when it is not operating as a service of the Navy),; and  
 (2) by striking prescribed by the Secretary of Defense, and inserting prescribed by Secretary of Defense and the Secretary of the department in which the Coast Guard is operating, with respect to the Coast Guard when it is not operating as a service of the Navy,.  
 403. Reimbursement for certain medical-related travel expenses Section 1074i(a) of title 10, United States Code, is amended— 
 (1) by striking “In General.—In” and inserting “In General.—(1) In”; and  
 (2) by adding at the end the following: 
 
 (2) In any case in which a covered beneficiary resides on an INCONUS island that lacks public access roads to the mainland and is referred by a primary care physician to a specialty care provider on the mainland who provides services less than 100 miles from the location in which the beneficiary resides, the Secretary shall reimburse the reasonable travel expenses of the covered beneficiary, and, when accompaniment by an adult is necessary, for a parent or guardian of the covered beneficiary or another member of the covered beneficiary's family who is at least 21 years of age. .  
 404. Reserve commissioned warrant officer to lieutenant program Section 214(a) of title 14, United States Code, is amended to read as follows: 
 
 (a) The President may appoint temporary commissioned officers— 
 (1) in the Regular Coast Guard in a grade, not above lieutenant, appropriate to their qualifications, experience, and length of service, as the needs of the Coast Guard may require, from among the commissioned warrant officers, warrant officers, and enlisted members of the Coast Guard, and from licensed officers of the United States merchant marine; and  
 (2) in the Coast Guard Reserve in a grade, not above lieutenant, appropriate to their qualifications, experience, and length of service, as the needs of the Coast Guard may require, from among the commissioned warrant officers of the Coast Guard Reserve. .  
 405. Enhanced status quo officer promotion system 
 (a) Section 253(a) of title 14, United States Code, is amended— 
 (1) by inserting and after considered,; and  
 (2) by striking consideration, and the number of officers the board may recommend for promotion and inserting consideration.  
 (b) Section 258 of such title is amended— 
 (1) by inserting (a) before The Secretary; and  
 (2) by adding at the end the following: 
 
 (b) In addition to the information provided pursuant to subsection (a), the Secretary may furnish the selection board— 
 (1) specific direction relating to the needs of the service for officers having particular skills, including direction relating to the need for a minimum number of officers with particular skills within a specialty; and  
 (2) such other guidance that the Secretary believes may be necessary to enable the board to properly perform its functions. Selections made based on the direction and guidance provided under this subsection shall not exceed the maximum percentage of officers who may be selected from below the announced promotion zone at any given selection board convened under section 251 of this title..  
 (c) Section 259(a) of such title is amended by striking board the second place it appears and inserting board, giving due consideration to the needs of the service for officers with particular skills so noted in the specific direction furnished pursuant to section 258 of this title,.  
 (d) Section 260(b) of such title is amended by inserting to meet the needs of the service (as noted in the specific direction furnished the board under section 258 of this title) after qualified for promotion.  
 406. Appointment of civilian coast guard judges Section 875 of the Homeland Security Act of 2002 (6 U.S.C. 455) is amended— 
 (1) by redesignating subsection (c) as subsection (d); and  
 (2) by inserting after subsection (b) the following: 
 
 (c) Appointment of judges The Secretary may appoint civilian employees of the Department of Homeland Security as appellate military judges, available for assignment to the Coast Guard Court of Criminal Appeals as provided for in section 866(a) of title 10, United States Code. .  
 407. Coast guard participation in the armed forces retirement home system 
 (a) Eligibility under the armed forces retirement home act.—Section 1502 of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 401) is amended— 
 (1) by striking does not include the Coast Guard when it is not operating as a service of the Navy. in paragraph (4) and inserting has the meaning given such term in section 101(4) of title 10.;  
 (2) by striking and in paragraph (5)(C);  
 (3) by striking Affairs. in paragraph (5)(D) and inserting Affairs; and;  
 (4) by adding at the end of paragraph (5) the following: 
 
 (E) the Assistant Commandant of the Coast Guard for Human Resources. ; and  
 (5) by adding at the end of paragraph (6) the following: 
 
 (E) The Master Chief Petty Officer of the Coast Guard. .  
 (b) Deductions 
 (1) Section 2772 of title 10, United States Code, is amended— 
 (A) by striking of the military department in subsection (a);  
 (B) by striking Armed Forces Retirement Home Board in subsection (b) and inserting Chief Operating Officer of the Armed Forces Retirement Home; and  
 (C) by striking subsection (c).  
 (2) Section 1007(i) of title 37, United States Code, is amended— 
 (A) by striking Armed Forces Retirement Home Board, in paragraph (3) and inserting Chief Operating Officer of the Armed Forces Retirement Home,; and  
 (B) by striking does not include the Coast Guard when it is not operating as a service of the Navy. in paragraph (4) and inserting has the meaning given such term in section 101(4) of title 10..  
 (c) Effective date The amendments made by this section shall take effect on the first day of the first pay period beginning on or after January 1, 2010.  
 408. Crew wages on passenger vessels 
 (a) Foreign and intercoastal voyages 
 (1) Limitations on penalty wage claims Section 10313 of title 46, United States Code, is amended by adding at the end thereof the following: 
 
 (j) Class actions A class action suit by seamen employed on a passenger vessel for wages under this subsection may not be commenced more than 3 years after the date of the end of the last voyage for which the wages are claimed. .  
 (2) Deposits Section 10315 of such title is amended by adding at the end the following: 
 
 (f) A seaman employed on a passenger vessel may authorize, by written request signed by the seaman, the master, owner, or operator of the vessel, or the employer of the seaman, to make deposits of wages of the seaman into a checking, savings, investment, or retirement account, or other account to secure a payroll or debit card for the seaman if— 
 (1) the wages designated by the seaman for such deposit are deposited in a United States or international financial institution designated by the seaman;  
 (2) such deposits in the financial institution are fully guaranteed under commonly accepted international standards by the government of the country in which the financial institution is licensed;  
 (3) a written wage statement or pay stub, including an accounting of any direct deposit, is delivered to the seaman no less often than monthly; and  
 (4) while on board the vessel on which the seaman is employed, the seaman is able to arrange for withdrawal of all funds on deposit in the account in which the wages are deposited. .  
 (b) Coastwise voyages 
 (1) Limitation on penalty wage claims Section 10504 of such title is amended by adding at the end thereof the following:— 
 
 (f) Class actions A class action suit by seamen employed on a passenger vessel for wages under this subsection may not be commenced more than 3 years after the date of the end of the last voyage for which the wages are claimed. .  
 (2) Deposits Section 10504 of such title is further amended by adding at the end the following: 
 
 (g) Deposits A seaman employed on a passenger vessel may authorize, by written request signed by the seaman, the master, owner, or operator of the vessel, or the employer of the seaman, to make deposits of wages of the seaman into a checking, savings, investment, or retirement account, or other account to secure a payroll or debit card for the seaman if— 
 (1) the wages designated by the seaman for such deposit are deposited in a United States or international financial institution designated by the seaman;  
 (2) such deposits in the financial institution are fully guaranteed under commonly accepted international standards by the government of the country in which the financial institution is licensed;  
 (3) a written wage statement or pay stub, including an accounting of any direct deposit, is delivered to the seaman no less often than monthly; and  
 (4) while on board the vessel on which the seaman is employed, the seaman is able to arrange for withdrawal of all funds on deposit in the account in which the wages are deposited. .  
 V Acquisition reform 
 501. Chief acquisition officer 
 (a) In general Chapter 3 of title 14, United States Code, is amended by adding at the end the following: 
 
 55. Chief Acquisition Officer 
 (a) In general There shall be in the Coast Guard a Chief Acquisition Officer selected by the Commandant who shall be a Rear Admiral or civilian from the Senior Executive Service (career reserved). The Chief Acquisition Officer shall serve at the Assistant Commandant level and have acquisition management as that individual's primary duty.  
 (b) Qualifications The Chief Acquisition Officer shall be an acquisition professional with a Level III certification and must have at least 10 years experience in an acquisition position, of which at least 4 years were spent as— 
 (1) the program executive officer;  
 (2) the program manager of a Level 1 or Level 2 acquisition project or program;  
 (3) the deputy program manager of a Level 1 or Level 2 acquisition; or  
 (4) a combination of such positions.  
 (c) Functions of the chief acquisition officer The functions of the Chief Acquisition Officer include— 
 (1) monitoring the performance of programs and projects on the basis of applicable performance measurements and advising the Commandant, through the chain of command, regarding the appropriate business strategy to achieve the missions of the Coast Guard;  
 (2) maximizing the use of full and open competition at the prime contract and subcontract levels in the acquisition of property, capabilities, and services by the Coast Guard by establishing policies, procedures, and practices that ensure that the Coast Guard receives a sufficient number of competitive proposals from responsible sources to fulfill the Government's requirements, including performance and delivery schedules, at the lowest cost or best value considering the nature of the property or service procured;  
 (3) making acquisition decisions in concurrence with the technical authority, or technical authorities, as appropriate, of the Coast Guard, as designated by the Commandant, consistent with all other applicable laws and decisions establishing procedures within the Coast Guard;  
 (4) ensuring the use of detailed performance specifications in instances in which performance based contracting is used;  
 (5) managing the direction of acquisition policy for the Coast Guard, including implementation of the unique acquisition policies, regulations, and standards of the Coast Guard;  
 (6) developing and maintaining an acquisition career management program in the Coast Guard to ensure that there is an adequate acquisition workforce;  
 (7) assessing the requirements established for Coast Guard personnel regarding knowledge and skill in acquisition resources and management and the adequacy of such requirements for facilitating the achievement of the performance goals established for acquisition management;  
 (8) developing strategies and specific plans for hiring, training, and professional development; and  
 (9) reporting to the Commandant, through the chain of command, on the progress made in improving acquisition management capability. .  
 (b) Clerical amendment The table of contents for chapter 3 of title 14, United States Code, is amended by adding at the end the following: 
 
 
55. Chief Acquisition Officer.  .  
 (c) Selection deadline As soon as practicable after the date of enactment of this Act, but no later than October 1, 2011, the Commandant of the Coast Guard shall select a Chief Acquisition Officer under section 55 of title 14, United States Code.  
 502. Acquisitions 
 (a) In general Part I of title 14, United States Code, is amended by inserting after chapter 13 the following: 
 
 Chapter 15. Acquisitions 
 
Subchapter 1—General provisions 
Sec. 
561. Acquisition directorate 
562. Senior acquisition leadership team 
563. Improvements in Coast Guard acquisition management 
564. Recognition of Coast Guard personnel for excellence in acquisition 
565. Prohibition on use of lead systems integrators 
566. Required contract terms 
567. Department of Defense consultation 
568. Undefinitized contractual actions 
Subchapter 2—Improved acquisition process and procedures 
Sec. 
571. Identification of major system acquisitions 
572. Acquisition 
573. Preliminary development and demonstration 
574. Acquisition, production, deployment, and support 
575. Acquisition program baseline breach 
Subchapter 3—Definitions 
Sec. 
581. Definitions  
 Subchapter 1 General provisions 
 561. Acquisition directorate 
 (a) Establishment The Commandant of the Coast Guard shall establish an acquisition directorate to provide guidance and oversight for the implementation and management of all Coast Guard acquisition processes, programs, and projects.  
 (b) Mission The mission of the acquisition directorate is— 
 (1) to acquire and deliver assets and systems that increase operational readiness, enhance mission performance, and create a safe working environment; and  
 (2) to assist in the development of a workforce that is trained and qualified to further the Coast Guard's missions and deliver the best value products and services to the Nation.  
 562. Senior acquisition leadership team 
 (a) Establishment The Commandant shall establish a senior acquisition leadership team within the Coast Guard comprised of— 
 (1) the Vice Commandant;  
 (2) the Deputy and Assistant Commandants;  
 (3) appropriate senior staff members of each Coast Guard directorate;  
 (4) appropriate senior staff members for each assigned field activity or command; and  
 (5) any other Coast Guard officer or employee designated by the Commandant.  
 (b) Function The senior acquisition leadership team shall— 
 (1) meet at the call of the Commandant at such places and such times as the Commandant may require;  
 (2) provide advice and information on operational and performance requirements of the Coast Guard;  
 (3) identify gaps and vulnerabilities in the operational readiness of the Coast Guard;  
 (4) make recommendations to the Commandant and the Chief Acquisition Officer to remedy the identified gaps and vulnerabilities in the operational readiness of the Coast Guard; and  
 (5) contribute to the development of a professional, experienced acquisition workforce by providing acquisition-experience tours of duty and educational development for officers and employees of the Coast Guard.  
 563. Improvements in Coast Guard acquisition management 
 (a) Project and program managers 
 (1) Project or program manager defined In this section, the term project or program manager means an individual designated— 
 (A) to develop, produce, and deploy a new asset to meet identified operational requirements; and  
 (B) to manage cost, schedule, and performance of the acquisition or project or program.  
 (2) Level 1 projects.— An individual may not be assigned as the project or program manager for a Level 1 acquisition unless the individual holds a Level III acquisition certification as a program manager.  
 (3) Level 2 projects An individual may not be assigned as the project or program manager for a Level 2 acquisition unless the individual holds a Level II acquisition certification as a program manager.  
 (b) Guidance on tenure and accountability of program and project managers Not later than one year after the date of enactment of the Coast Guard Authorization Act for Fiscal years 2010 and 2011, the Commandant shall issue guidance to address the qualifications, resources, responsibilities, tenure, and accountability of program and project managers for the management of acquisition programs and projects. The guidance shall address, at a minimum— 
 (1) the qualifications required for project or program managers, including the number of years of acquisition experience and the professional training levels to be required of those appointed to project or program management positions; and  
 (2) authorities available to project or program managers, including, to the extent appropriate, the authority to object to the addition of new program requirements that would be inconsistent with the parameters established for an acquisition program.  
 (c) Acquisition workforce 
 (1) In general The Commandant shall designate a sufficient number of positions to be in the Coast Guard's acquisition workforce to perform acquisition-related functions at Coast Guard headquarters and field activities.  
 (2) Required positions The Commandant shall ensure that members of the acquisition workforce have expertise, education, and training in at least 1 of the following acquisition career fields: 
 (A) Acquisition logistics.  
 (B) Auditing.  
 (C) Business, cost estimating, and financial management.  
 (D) Contracting.  
 (E) Facilities engineering.  
 (F) Industrial or contract property management.  
 (G) Information technology.  
 (H) Manufacturing, production, and quality assurance.  
 (I) Program management.  
 (J) Purchasing.  
 (K) Science and technology.  
 (L) Systems planning, research, development, and engineering.  
 (M) Test and evaluation.  
 (3) Acquisition workforce expedited hiring authority 
 (A) In general For purposes of sections 3304, 5333, and 5753 of title 5, the Commandant may— 
 (i) designate any category of acquisition positions within the Coast Guard as shortage category positions; and  
 (ii) use the authorities in such sections to recruit and appoint highly qualified person directly to positions so designated.  
 (B) Limitation The Commandant may not appoint a person to a position of employment under this paragraph after September 30, 2012.  
 (d) Management information system 
 (1) In general The Commandant shall establish a management information system capability to improve acquisition workforce management and reporting.  
 (2) Information maintained Information maintained with such capability shall include the following standardized information on individuals assigned to positions in the workforce: 
 (A) Qualifications, assignment history, and tenure of those individuals assigned to positions in the acquisition workforce or holding acquisition-related certifications.  
 (B) Promotion rates for officers and members of the Coast Guard in the acquisition workforce.  
 (e) Career paths To establish acquisition management as a core competency of the Coast Guard, the Commandant shall— 
 (1) ensure that career paths for officers, members, and employees of the Coast Guard who wish to pursue careers in acquisition are identified in terms of the education, training, experience, and assignments necessary for career progression of those officers, members, and employees to the most senior positions in the acquisition workforce; and  
 (2) publish information on such career paths.  
 564. Recognition of Coast Guard personnel for excellence in acquisition 
 (a) In general Not later than 180 days after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011, the Commandant shall commence implementation of a program to recognize excellent performance by individuals and teams comprised of officers, members, and employees of the Coast Guard that contributed to the long-term success of a Coast Guard acquisition project or program.  
 (b) Elements The program shall include— 
 (1) specific award categories, criteria, and eligibility and manners of recognition;  
 (2) procedures for the nomination by personnel of the Coast Guard of individuals and teams comprised of officers, members, and employees of the Coast Guard for recognition under the program; and  
 (3) procedures for the evaluation of nominations for recognition under the program by one or more panels of individuals from the Government, academia, and the private sector who have such expertise and are appointed in such manner as the Commandant shall establish for the purposes of this program.  
 (c) Award of cash bonuses As part of the program required by subsection (a), the Commandant, subject to the availability of appropriations, may award to any civilian employee recognized pursuant to the program a cash bonus to the extent that the performance of such individual so recognized warrants the award of such bonus.  
 565. Prohibition on use of lead systems integrators 
 (a) In general 
 (1) Use of lead systems integrator Except as provided in subsection (b), the Commandant may not use a private sector entity as a lead systems integrator for an acquisition contract awarded or delivery order or task order issued after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011.  
 (2) Full and open competition The Commandant and any lead systems integrator engaged by the Coast Guard, pursuant to the exceptions described in subsection (b), shall use full and open competition for any acquisition contract awarded after the date of enactment of that Act, unless otherwise excepted in accordance with the Competition in Contracting Act of 1984 (41 U.S.C. 251 note), the amendments made by that Act, and the Federal Acquisition Regulations.  
 (3) No effect on Small Business Act Nothing in this subsection shall be construed to supersede or otherwise affect the authorities provided by and under the Small Business Act (15 U.S.C. 631 et seq.).  
 (b) Exceptions 
 (1) National distress and response system modernization program; national security cutters 2 and 3 Notwithstanding subsection (a), the Commandant may use a private sector entity as a lead systems integrator for the Coast Guard to complete the National Distress and Response System Modernization Program, the C4ISR projects directly related to the Integrated Deepwater Program, and National Security Cutters 2 and 3 if the Secretary of Homeland Security certifies that— 
 (A) the acquisition is in accordance with the Competition in Contracting Act of 1984 (41 U.S.C. 251 note), the amendments made by that Act, and the Federal Acquisition Regulations; and  
 (B) the acquisition and the use of a private sector entity as a lead systems integrator for the acquisition is in the best interest of the Federal Government.  
 (2) Termination date for exceptions Except for the modification of delivery or task orders pursuant to Parts 4 and 42 of the Federal Acquisition Regulations, the Commandant may not use a private sector entity as a lead systems integrator after the earlier of— 
 (A) September 30, 2012; or  
 (B) the date on which the Commandant certifies in writing to the appropriate congressional committees that the Coast Guard has available and can retain sufficient contracting personnel and expertise within the Coast Guard, through an arrangement with other Federal agencies, or through contracts or other arrangements with private sector entities, to perform the functions and responsibilities of the lead system integrator in an efficient and cost-effective manner.  
 566. Required contract terms 
 (a) In general The Commandant shall ensure that a contract awarded or a delivery order or task order issued for an acquisition of a capability or an asset with an expected service life of 10 years and with a total acquisition cost that is equal to or exceeds $10,000,000 awarded or issued by the Coast Guard after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011— 
 (1) provides that all certifications for an end-state capability or asset under such contract, delivery order, or task order, respectively, will be conducted by the Commandant or an independent third party, and that self-certification by a contractor or subcontractor is not allowed;  
 (2) requires that the Commandant shall maintain the authority to establish, approve, and maintain technical requirements;  
 (3) requires that any measurement of contractor and subcontractor performance be based on the status of all work performed, including the extent to which the work performed met all performance, cost, and schedule requirements;  
 (4) specifies that, for the acquisition or upgrade of air, surface, or shore capabilities and assets for which compliance with TEMPEST certification is a requirement, the standard for determining such compliance will be the air, surface, or shore standard then used by the Department of the Navy for that type of capability or asset; and  
 (5) for any contract awarded to acquire an Offshore Patrol Cutter, includes provisions specifying the service life, fatigue life, and days underway in general Atlantic and North Pacific Sea conditions, maximum range, and maximum speed the cutter will be built to achieve.  
 (b) Prohibited contract provisions The Commandant shall ensure that any contract awarded or delivery order or task order issued by the Coast Guard after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011 does not include any provision allowing for equitable adjustment that is not consistent with the Federal Acquisition Regulations.  
 (c) Integrated product teams Integrated product teams, and all teams that oversee integrated product teams, shall be chaired by officers, members, or employees of the Coast Guard.  
 (d) Deepwater technical authorities The Commandant shall maintain or designate the technical authorities to establish, approve, and maintain technical requirements. Any such designation shall be made in writing and may not be delegated to the authority of the Chief Acquisition Officer established by section 55 of this title.  
 567. Department of Defense consultation 
 (a) In general The Commandant shall make arrangements as appropriate with the Secretary of Defense for support in contracting and management of Coast Guard acquisition programs. The Commandant shall also seek opportunities to make use of Department of Defense contracts, and contracts of other appropriate agencies, to obtain the best possible price for assets acquired for the Coast Guard.  
 (b) Inter-service technical assistance The Commandant shall seek to enter into a memorandum of understanding or a memorandum of agreement with the Secretary of the Navy to obtain the assistance of the Office of the Assistant Secretary of the Navy for Research, Development, and Acquisition, including the Navy Systems Command, with the oversight of Coast Guard major acquisition programs. The memorandum of understanding or memorandum of agreement shall, at a minimum, provide for— 
 (1) the exchange of technical assistance and support that the Assistant Commandants for Acquisition, Human Resources, Engineering, and Information technology may identify;  
 (2) the use, as appropriate, of Navy technical expertise; and  
 (3) the exchange of personnel between the Coast Guard and the Office of the Assistant Secretary of the Navy for Research, Development, and Acquisition, including Naval Systems Commands, to facilitate the development of organic capabilities in the Coast Guard.  
 (c) Technical requirement approval procedures The Chief Acquisition Officer shall adopt, to the extent practicable, procedures modeled after those used by the Navy Senior Acquisition Official to approve all technical requirements.  
 568. Undefinitized contractual actions 
 (a) In general The Coast Guard may not enter into an undefinitized contractual action unless such action is directly approved by the Head of Contracting Activity of the Coast Guard.  
 (b) Requests for undefinitized contractual actions Any request to the Head of Contracting Activity for approval of an undefinitized contractual action shall include a description of the anticipated effect on requirements of the Coast Guard if a delay is incurred for the purposes of determining contractual terms, specifications, and price before performance is begun under the contractual action.  
 (c) Requirements for undefinitized contractual actions 
 (1) Deadline for agreement on terms, specifications, and price A contracting officer of the Coast Guard may not enter into an undefinitized contractual action unless the contractual action provides for agreement upon contractual terms, specification, and price by the earlier of— 
 (A) the end of the 180-day period beginning on the date on which the contractor submits a qualifying proposal to definitize the contractual terms, specifications, and price; or  
 (B) the date on which the amount of funds obligated under the contractual action is equal to more than 50 percent of the negotiated overall ceiling price for the contractual action.  
 (2) Limitation on obligations 
 (A) In general Except as provided in subparagraph (B), the contracting officer for an undefinitized contractual action may not obligate under such contractual action an amount that exceeds 50 percent of the negotiated overall ceiling price until the contractual terms, specifications, and price are definitized for such contractual action.  
 (B) Exception Notwithstanding subparagraph (A), if a contractor submits a qualifying proposal to definitize an undefinitized contractual action before an amount that exceeds 50 percent of the negotiated overall ceiling price is obligated on such action, the contracting officer for such action may not obligate with respect to such contractual action an amount that exceeds 75 percent of the negotiated overall ceiling price until the contractual terms, specifications, and price are definitized for such contractual action.  
 (3) Waiver The Commandant may waive the application of this subsection with respect to a contract if the Commandant determines that the waiver is necessary to support— 
 (A) a contingency operation (as that term is defined in section 101(a)(13) of title 10);  
 (B) operations to prevent or respond to a transportation security incident (as defined in section 70101(6) of title 46);  
 (C) an operation in response to an emergency that poses an unacceptable threat to human health or safety or to the marine environment; or  
 (D) an operation in response to a natural disaster or major disaster or emergency designated by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).  
 (4) Limitation on application This subsection does not apply to an undefinitized contractual action for the purchase of initial spares.  
 (d) Inclusion of nonurgent requirements Requirements for spare parts and support equipment that are not needed on an urgent basis may not be included in an undefinitized contractual action by the Coast Guard for spare parts and support equipment that are needed on an urgent basis unless the Commandant approves such inclusion as being— 
 (1) good business practice; and  
 (2) in the best interests of the United States.  
 (e) Modification of scope The scope of an undefinitized contractual action under which performance has begun may not be modified unless the Commandant approves such modification as being— 
 (1) good business practice; and  
 (2) in the best interests of the United States.  
 (f) Allowable profit The Commandant shall ensure that the profit allowed on an undefinitized contractual action for which the final price is negotiated after a substantial portion of the performance required is completed reflects— 
 (1) the possible reduced cost risk of the contractor with respect to costs incurred during performance of the contract before the final price is negotiated; and  
 (2) the reduced cost risk of the contractor with respect to costs incurred during performance of the remaining portion of the contract.  
 (g) Definitions In this section: 
 (1) Undefinitized contractual action 
 (A) In general Except as provided in subparagraph (B), the term undefinitized contractual action means a new procurement action entered into by the Coast Guard for which the contractual terms, specifications, or price are not agreed upon before performance is begun under the action.  
 (B) Exclusion The term undefinitized contractual action does not include contractual actions with respect to— 
 (i) foreign military sales;  
 (ii) purchases in an amount not in excess of the amount of the simplified acquisition threshold; or  
 (iii) special access programs.  
 (2) Qualifying proposal The term qualifying proposal means a proposal that contains sufficient information to enable complete and meaningful audits of the information contained in the proposal as determined by the contracting officer.  
 Subchapter 2 Improved acquisition process and procedures 
 571. Identification of major system acquisitions 
 (a) In general 
 (1) Support mechanisms The Commandant shall develop and implement mechanisms to support the establishment of mature and stable operational requirements for acquisitions under this subchapter.  
 (2) Mission analysis; affordability assessment The Commandant may not initiate a Level 1 or Level 2 acquisition project or program until the Commandant— 
 (A) completes a mission analysis that— 
 (i) identifies any gaps in capability; and  
 (ii) develops a clear mission need; and  
 (B) prepares a preliminary affordability assessment for the project or program.  
 (b) Elements 
 (1) Requirements The mechanisms required by subsection (a) shall ensure the implementation of a formal process for the development of a mission-needs statement, concept-of-operations document, capability development plan, and resource proposal for the initial project or program funding, and shall ensure the project or program is included in the Coast Guard Capital Investment Plan.  
 (2) Assessment of trade-offs In conducting an affordability assessment under subsection (a)(2)(B), the Commandant shall develop and implement mechanisms to ensure that trade-offs among cost, schedule, and performance are considered in the establishment of preliminary operational requirements for development and production of new assets and capabilities for Level 1 and Level 2 acquisitions projects and programs.  
 (c) Human resource capital planning The Commandant shall develop staffing predictions, define human capital performance initiatives, and identify preliminary training needs for any such project or program.  
 (d) DHS acquisition approval A Level 1 or Level 2 acquisition project or program may not be implemented unless it is approved by the Department of Homeland Security Acquisition Review Board or the Joint Review Board.  
 572. Acquisition 
 (a) In general The Commandant may not establish a Level 1 or Level 2 acquisition project or program approved under section 571(d) until the Commandant— 
 (1) clearly defines the operational requirements for the project or program;  
 (2) establishes the feasibility of alternatives;  
 (3) develops an acquisition project or program baseline;  
 (4) produces a life-cycle cost estimate; and  
 (5) assesses the relative merits of alternatives to determine a preferred solution in accordance with the requirements of this section.  
 (b) Analysis of alternatives 
 (1) In general The Commandant shall conduct an analysis of alternatives for the asset or capability to be acquired in an analyze and select phase of the acquisition process.  
 (2) Requirements The analysis of alternatives shall be conducted by a federally funded research and development center, a qualified entity of the Department of Defense, or a similar independent third party entity that has appropriate acquisition expertise and has no substantial financial interest in any part of the acquisition project or program that is the subject of the analysis. At a minimum, the analysis of alternatives shall include— 
 (A) an assessment of the technical maturity, and technical and other risks;  
 (B) an examination of capability, interoperability, and other disadvantages;  
 (C) an evaluation of whether different combinations or quantities of specific assets or capabilities could meet the Coast Guard's overall performance needs;  
 (D) a discussion of key assumptions and variables, and sensitivity to change in such assumptions and variables;  
 (E) when an alternative is an existing asset or prototype, an evaluation of relevant safety and performance records and costs;  
 (F) a calculation of life-cycle costs including— 
 (i) an examination of likely research and development costs and the levels of uncertainty associated with such estimated costs;  
 (ii) an examination of likely production and deployment costs and levels of uncertainty associated with such estimated costs;  
 (iii) an examination of likely operating and support costs and the levels of uncertainty associated with such estimated costs;  
 (iv) if they are likely to be significant, an examination of likely disposal costs and the levels of uncertainty associated with such estimated costs; and  
 (v) such additional measures as the Commandant or the Secretary of Homeland Security determines to be necessary for appropriate evaluation of the asset; and  
 (G) the business case for each viable alternative.  
 (c) Test and evaluation master plan 
 (1) In general For any Level 1 or Level 2 acquisition project or program the Chief Acquisition Officer shall approve a test and evaluation master plan specific to the acquisition project or program for the capability, asset, or subsystems of the capability or asset and intended to minimize technical, cost, and schedule risk as early as practicable in the development of the project or program.  
 (2) Test and evaluation strategy The master plan shall— 
 (A) set forth an integrated test and evaluation strategy that will verify that capability-level or asset-level and subsystem-level design and development, including performance and supportability, have been sufficiently proven before the capability, asset, or subsystem of the capability or asset is approved for production; and  
 (B) require that adequate developmental tests and evaluations and operational tests and evaluations established under subparagraph (A) are performed to inform production decisions.  
 (3) Other components of the master plan At a minimum, the master plan shall identify— 
 (A) the key performance parameters to be resolved through the integrated test and evaluation strategy;  
 (B) critical operational issues to be assessed in addition to the key performance parameters;  
 (C) specific development test and evaluation phases and the scope of each phase;  
 (D) modeling and simulation activities to be performed, if any, and the scope of such activities;  
 (E) early operational assessments to be performed, if any, and the scope of such assessments;  
 (F) operational test and evaluation phases;  
 (G) an estimate of the resources, including funds, that will be required for all test, evaluation, assessment, modeling, and simulation activities; and  
 (H) the Government entity or independent entity that will perform the test, evaluation, assessment, modeling, and simulation activities.  
 (4) Update The Chief Acquisition Officer shall approve an updated master plan whenever there is a revision to project or program test and evaluation strategy, scope, or phasing.  
 (5) Limitation The Coast Guard may not— 
 (A) proceed beyond that phase of the acquisition process that entails approving the supporting acquisition of a capability or asset before the master plan is approved by the Chief Acquisition Officer; or  
 (B) award any production contract for a capability, asset, or subsystem for which a master plan is required under this subsection before the master plan is approved by the Chief Acquisition Officer.  
 (d) Life-cycle cost estimates.— 
 (1) In general The Commandant shall implement mechanisms to ensure the development and regular updating of life-cycle cost estimates for each Level 1 or Level 2 acquisition to ensure that these estimates are considered in decisions to develop or produce new or enhanced capabilities and assets.  
 (2) Types of estimates In addition to life-cycle cost estimates that may be developed by acquisition program offices, the Commandant shall require that an independent life-cycle cost estimate be developed for each Level 1 or Level 2 acquisition project or program.  
 (3) Required updates For each Level 1 or Level 2 acquisition project or program the Commandant shall require that life-cycle cost estimates shall be updated before each milestone decision is concluded and the project or program enters a new acquisition phase.  
 (e) DHS acquisition approval A project or program may not enter the obtain phase under section 573 unless the Department of Homeland Security Acquisition Review Board or the Joint Review Board (or other entity to which such responsibility is delegated by the Secretary of Homeland Security) has approved the analysis of alternatives for the project. The Joint Review Board may also approve the low rates initial production quantity for the project or program if such an initial production quantity is planned by the acquisition project or program and deemed appropriate by the Joint Review Board.  
 573. Preliminary development and demonstration 
 (a) In general The Commandant shall ensure that developmental test and evaluation, operational test and evaluation, life cycle cost estimates, and the development and demonstration requirements are met to confirm that the projects or programs meet the requirements described in the mission-needs statement and the operational-requirements document and the following development and demonstration objectives: 
 (1) To demonstrate that the most promising design, manufacturing, and production solution is based upon a stable, producible, and cost-effective product design.  
 (2) To ensure that the product capabilities meet contract specifications, acceptable operational performance requirements, and system security requirements.  
 (3) To ensure that the product design is mature enough to commit to full production and deployment.  
 (b) Tests and evaluations 
 (1) In general The Commandant shall ensure that the Coast Guard conducts developmental tests and evaluations and operational tests and evaluations of a capability or asset and the subsystems of the capability or asset for which a master plan has been prepared under section 572(c)(1).  
 (2) Use of third parties The Commandant shall ensure that the Coast Guard uses independent third parties with expertise in testing and evaluating the capabilities or assets and the subsystems of the capabilities or assets being acquired to conduct developmental tests and evaluations and operational tests and evaluations whenever the Coast Guard lacks the capability to conduct the tests and evaluations required by a master plan.  
 (3) Communication of safety concerns The Commandant shall require that safety concerns identified during developmental or operational tests and evaluations or through independent or Government-conducted design assessments of capabilities or assets and subsystems of capabilities or assets to be acquired by the Coast Guard shall be communicated as soon as practicable, but not later than 30 days after the completion of the test or assessment event or activity that identified the safety concern, to the program manager for the capability or asset and the subsystems concerned and to the Chief Acquisition Officer.  
 (4) Asset already in low, initial, or full-rate production If operational test and evaluation on a capability or asset already in low, initial, or full-rate production identifies a safety concern with the capability or asset or any subsystems of the capability or asset not previously identified during developmental or operational test and evaluation, the Commandant shall— 
 (A) notify the program manager and the Chief Acquisition Officer of the safety concern as soon as practicable, but not later than 30 days after the completion of the test and evaluation event or activity that identified the safety concern; and  
 (B) notify the Chief Acquisition Officer and include in such notification— 
 (i) an explanation of the actions that will be taken to correct or mitigate the safety concern in all capabilities or assets and subsystems of the capabilities or assets yet to be produced, and the date by which those actions will be taken;  
 (ii) an explanation of the actions that will be taken to correct or mitigate the safety concern in previously produced capabilities or assets and subsystems of the capabilities or assets, and the date by which those actions will be taken; and  
 (iii) an assessment of the adequacy of current funding to correct or mitigate the safety concern in capabilities or assets and subsystems of the capabilities or assets and in previously produced capabilities or assets and subsystems.  
 (c) Technical certification 
 (1) In general The Commandant shall ensure that any Level 1 or Level 2 acquisition project or program is certified by the technical authority of the Coast Guard after review by an independent third party with capabilities in the mission area, asset, or particular asset component.  
 (2) TEMPEST testing The Commandant shall— 
 (A) cause all electronics on all aircraft, surface, and shore assets that require TEMPEST certification and that are delivered after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011 to be tested in accordance with master plan standards and communications security standards by an independent third party that is authorized by the Federal Government to perform such testing; and  
 (B) certify that the assets meet all applicable TEMPEST requirements.  
 (3) Vessel classification The Commandant shall cause each cutter, other than the National Security Cutter, acquired by the Coast Guard and delivered after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011 is to be classed by the American Bureau of Shipping before final acceptance.  
 (d) Acquisition decision The Commandant may not proceed to full scale production, deployment, and support of a Level 1 or Level 2 acquisition project or program unless the Department of Homeland Security Acquisition Review Board has verified that the delivered asset or system meets the project or program performance and cost goals.  
 574. Acquisition, production, deployment, and support 
 (a) In general The Commandant shall— 
 (1) ensure there is a stable and efficient production and support capability to develop an asset or system;  
 (2) conduct follow on testing to confirm and monitor performance and correct deficiencies; and  
 (3) conduct acceptance tests and trails upon the delivery of each asset or system to ensure the delivered asset or system achieves full operational capability.  
 (b) Elements The Commandant shall— 
 (1) execute the productions contracts;  
 (2) ensure the delivered products meet operational cost and schedules requirements established in the acquisition program baseline;  
 (3) validate manpower and training requirements to meet system needs to operate, maintain, support, and instruct the system; and  
 (4) prepare a project or program transition plan to enter into programmatic sustainment, operations, and support.  
 575. Acquisition program baseline breach 
 (a) In general The Commandant shall submit a report to the appropriate congressional committees as soon as possible, but not later than 30 days, after the Chief Acquisition Officer of the Coast Guard becomes aware of the breach of an acquisition program baseline for any Level 1 or Level 2 acquisition program, by— 
 (1) a likely cost overrun greater than 15 percent of the acquisition program baseline for that individual capability or asset or a class of capabilities or assets;  
 (2) a likely delay of more than 180 days in the delivery schedule for any individual capability or asset or class of capabilities or assets; or  
 (3) an anticipated failure for any individual capability or asset or class of capabilities or assets to satisfy any key performance threshold or parameter under the acquisition program baseline.  
 (b) Content The report submitted under subsection (a) shall include— 
 (1) a detailed description of the breach and an explanation of its cause;  
 (2) the projected impact to performance, cost, and schedule;  
 (3) an updated acquisition program baseline and the complete history of changes to the original acquisition program baseline;  
 (4) the updated acquisition schedule and the complete history of changes to the original schedule;  
 (5) a full life-cycle cost analysis for the capability or asset or class of capabilities or assets;  
 (6) a remediation plan identifying corrective actions and any resulting issues or risks; and  
 (7) a description of how progress in the remediation plan will be measured and monitored.  
 (c) Substantial variances in costs or schedule If a likely cost overrun is greater than 25 percent or a likely delay is greater than 12 months from the costs and schedule described in the acquisition program baseline for any Level 1 or Level 2 acquisition project or program of the Coast Guard, the Commandant shall include in the report a written certification, with a supporting explanation, that— 
 (1) the capability or asset or capability or asset class to be acquired under the project or program is essential to the accomplishment of Coast Guard missions;  
 (2) there are no alternatives to such capability or asset or capability or asset class which will provide equal or greater capability in both a more cost-effective and timely manner;  
 (3) the new acquisition schedule and estimates for total acquisition cost are reasonable; and  
 (4) the management structure for the acquisition program is adequate to manage and control performance, cost, and schedule.  
 Subchapter 3 Definitions 
 581. Definitions 
 In this chapter: 
 (1) Appropriate congressional committees The term appropriate congressional committees means the House of Representatives Committee on Transportation and Infrastructure and the Senate Committee on Commerce, Science, and Transportation.  
 (2) Chief acquisition officer The term Chief Acquisition Officer means the officer appointed under section 55 of this title.  
 (3) Commandant The term Commandant means the Commandant of the Coast Guard.  
 (4) Joint review board The term Joint Review Board means the Department of Homeland Security's Investment Review Board, Joint Requirements Council, or other entity within the Department designated by the Secretary as the Joint Review Board for purposes of this chapter.  
 (5) Level 1 acquisition The term Level 1 acquisition means— 
 (A) an acquisition by the Coast Guard— 
 (i) the estimated life-cycle costs of which exceed $1,000,000,000; or  
 (ii) the estimated total acquisition costs of which exceed $300,000,000; or  
 (B) any acquisition that the Chief Acquisition Officer of the Coast Guard determines to have a special interest— 
 (i) due to— 
 (I) the experimental or technically immature nature of the asset;  
 (II) the technological complexity of the asset;  
 (III) the commitment of resources; or  
 (IV) the nature of the capability or set of capabilities to be achieved; or  
 (ii) because such acquisition is a joint acquisition.  
 (6) Level 2 acquisition The term Level 2 acquisition means an acquisition by the Coast Guard— 
 (A) the estimated life-cycle costs of which are equal to or less than $1,000,000,000, but greater than $300,000,000; or  
 (B) the estimated total acquisition costs of which are equal to or less than $300,000,0000, but greater than $100,000,000.  
 (7) Life-cycle cost The term life-cycle cost means all costs for development, procurement, construction, and operations and support for a particular capability or asset, without regard to funding source or management control.  
 (8) Safety concern The term safety concern means any hazard associated with a capability or asset or a subsystem of a capability or asset that is likely to cause serious bodily injury or death to a typical Coast Guard user in testing, maintaining, repairing, or operating the capability, asset, or subsystem or any hazard associated with the capability, asset, or subsystem that is likely to cause major damage to the capability, asset, or subsystem during the course of its normal operation by a typical Coast Guard user. .  
 (b) Conforming amendment The part analysis for part I of title 14, United States Code, is amended by inserting after the item relating to chapter 13 the following: 
 
 
15. Acquisitions ............................................................................561.  
 503. Report and guidance on excess pass-through charges 
 (a) Comptroller general report 
 (1) In general Not later than 180 days after the date of enactment of this Act, the Comptroller General shall issue a report on pass-through charges on contracts, subcontracts, delivery orders, and task orders that were executed by a lead systems integrator under contract to the Coast Guard during the 3 full calendar years preceding the date of enactment of this Act.  
 (2) Matters covered The report under this subsection— 
 (A) shall assess the extent to which the Coast Guard paid excessive pass-through charges to contractors or subcontractors that provided little or no value to the performance of a contract or the production of a procured asset; and  
 (B) shall assess the extent to which the Coast Guard has been particularly vulnerable to excessive pass-through charges on any specific category of contracts or by any specific category of contractors.  
 (b) Guidance required 
 (1) In General.—Not later than 180 days after the date of enactment of this Act, the Commandant shall prescribe guidance to ensure that pass-through charges on contracts, subcontracts, delivery orders, and task orders that are executed with a private entity acting as a lead systems integrator by or on behalf of the Coast Guard are not excessive in relation to the cost of work performed by the relevant contractor or subcontractor. The guidance shall, at a minimum— 
 (A) set forth clear standards for determining when no, or negligible, value has been added to a contract by a contractor or subcontractor;  
 (B) set forth procedures for preventing the payment by the Government of excessive pass-through charges; and  
 (C) identify any exceptions determined by the Commandant to be in the best interest of the Government.  
 (2) Scope of guidance The guidance prescribed under this subsection— 
 (A) shall not apply to any firm, fixed-price contract or subcontract, delivery order, or task order that is— 
 (i) awarded on the basis of adequate price competition, as determined by the Commandant; or  
 (ii) for the acquisition of a commercial item, as defined in section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)); and  
 (B) may include such additional exceptions as the Commandant determines to be necessary in the interest of the United States.  
 (c) Excessive pass-Through charge defined In this section the term excessive pass-through charge, with respect to a contractor or subcontractor that adds no, or negligible, value to a contract or subcontract, means a charge to the Government by the contractor or subcontractor that is for overhead or profit on work performed by a lower-tier contractor or subcontractor, other than reasonable charges for the direct costs of managing lower-tier contractors and subcontracts and overhead and profit based on such direct costs.  
 (d) Application of guidance The guidance prescribed under this section shall apply to contracts awarded to a private entity acting as a lead systems integrator by or on behalf of the Coast Guard on or after the date that is 360 days after the date of enactment of this Act.  
 VI Shipping and navigation 
 601. Technical amendments to chapter 313 of title 46, united states code 
 (a) In general Chapter 313 of title 46, United States Code, is amended— 
 (1) by striking of Transportation in sections 31302, 31306, 31321, 31330, and 31343 each place it appears;  
 (2) by striking and after the semicolon in section 31301(5)(F);  
 (3) by striking office. in section 31301(6) and inserting office; and; and  
 (4) by adding at the end of section 31301 the following: 
 
 (7) Secretary means the Secretary of the Department of Homeland Security, unless otherwise noted. .  
 (b) Secretary as mortgagee Section 31308 of such title is amended by striking When the Secretary of Commerce or Transportation is a mortgagee under this chapter, the Secretary and inserting The Secretary of Commerce or Transportation, as a mortgagee under this chapter,.  
 (c) Secretary of transportation Section 31329(d) of such title is amended by striking Secretary. and inserting Secretary of Transportation..  
 (d) Mortgagee 
 (1) Section 31330(a)(1) of such title, as amended by subsection (a)(1) of this section, is amended— 
 (A) by inserting or after the semicolon in subparagraph (B);  
 (B) by striking Secretary; or in subparagraph (C) and inserting Secretary.; and  
 (C) by striking subparagraph (D).  
 (2) Section 31330(a)(2) is amended— 
 (A) by inserting or after the semicolon in subparagraph (B);  
 (B) by striking faith; or in subparagraph (C) and inserting faith.; and  
 (C) by striking subparagraph (D).  
 602. Clarification of rulemaking authority 
 (a) In general Chapter 701 of title 46, United States Code, is amended by adding at the end the following: 
 
 70122. Regulations Unless otherwise provided, the Secretary may issue regulations necessary to implement this chapter. .  
 (b) Clerical amendment The table of contents for chapter 701 of such title is amended by adding at the end the following new item: 
 
 
70122. Regulations.  .  
 603. COAST GUARD TO MAINTAIN LORAN–C NAVIGATION SYSTEM. 
 (a) In general The Secretary of Transportation shall maintain the LORAN–C navigation system until such time as the Secretary is authorized by statute, explicitly referencing this section, to cease operating the system but expedite modernization projects necessary for transition to eLORAN technology.  
 (b) Authorization of appropriations There are authorized to be appropriated to the Secretary of Transportation, in addition to funds authorized under section 101 of this Act for the Coast Guard for operation of the LORAN–C system and for the transition to eLORAN, for capital expenses related to the LORAN–C infrastructure and to modernize and upgrade the LORAN infrastructure to provide eLORAN services, $37,000,000 for each of fiscal years 2010 and 2011. The Secretary of Transportation may transfer from the Federal Aviation Administration and other agencies of the Department of Transportation such funds as may be necessary to reimburse the Coast Guard for related expenses.  
 (c) Report on transitionto eLORAN technology.—No later than 6 months after the date of enactment of this Act, the Secretary of Transportation, in cooperation with the Secretary of the Department in which the Coast Guard is operating, shall provide a report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation and Infrastructure a detailed 5-year plan for transition to eLORAN technology that includes— 
 (1) the timetable, milestones, projects, and future funding required to complete the transition from LORAN–C to eLORAN technology for provision of positioning, navigation, and timing services; and  
 (2) the benefits of eLORAN for national transportation safety, security, and economic growth.  
 604. Icebreakers 
 (a) Analyses Not later than 90 days after the date of enactment of this Act or the date of completion of the ongoing High Latitude Study to assess polar ice-breaking mission requirements, which ever occurs later, the Commandant of the Coast Guard shall— 
 (1) conduct a comparative cost-benefit analysis of— 
 (A) rebuilding, renovating, or improving the existing fleet of polar icebreakers for operation by the Coast Guard,  
 (B) constructing new polar icebreakers for operation by the Coast Guard, and  
 (C) any combination of the activities described in subparagraphs (A) and (B), to carry out the missions of the Coast Guard; and  
 (2) conduct an analysis of the impact on mission capacity and the ability of the United States to maintain a presence in the polar regions through the year 2020 if recapitalization of the polar icebreaker fleet, either by constructing new polar icebreakers or rebuilding, renovating, or improving the existing fleet of polar icebreakers, is not fully funded.  
 (b) Reports to congress 
 (1) Not later than 90 days after the date of enactment of this Act or the date of completion of the ongoing High Latitude Study to assess polar ice-breaking mission requirements, which ever occurs later, the Commandant of the Coast Guard shall submit a report containing the results of the study, together with recommendations the Commandant deems appropriate under section 93(a)(24) of title 14, United States Code, to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation and Infrastructure.  
 (2) Not later than 1 year after the date of enactment of this Act, the Commandant shall submit reports containing the results of the analyses required under paragraphs (1) and (2) of subsection (a), together with recommendations the Commandant deems appropriate under section 93(a)(24) of title 14, United States Code, to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation and Infrastructure.  
 605. Vessel size limits 
 (a) Length, tonnage, and horsepower Section 12113(d)(2) of title 46, United States Code, is amended— 
 (1) by inserting and after the semicolon at the end of subparagraph (A)(i);  
 (2) by striking and at the end of subparagraph (A)(ii);  
 (3) by striking subparagraph (A)(iii);  
 (4) by striking the period at the end of subparagraph (B) and inserting ; or; and  
 (5) by inserting at the end the following: 
 
 (C) the vessel is either a rebuilt vessel or a replacement vessel under section 208(g) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–627) and is eligible for a fishery endorsement under this section. .  
 (b) Conforming amendments 
 (1) Vessel rebuilding and replacement Section 208(g) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–627) is amended to read as follows: 
 
 (g) Vessel rebuilding and replacement 
 (1) In general 
 (A) Rebuild or replace Notwithstanding any limitation to the contrary on replacing, rebuilding, or lengthening vessels or transferring permits or licenses to a replacement vessel contained in sections 679.2 and 679.4 of title 50, Code of Federal Regulations, as in effect on the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011 and except as provided in paragraph (4), the owner of a vessel eligible under subsection (a), (b), (c), (d), or (e) (other than paragraph (21)), in order to improve vessel safety and operational efficiencies (including fuel efficiency), may rebuild or replace that vessel (including fuel efficiency) with a vessel documented with a fishery endorsement under section 12113 of title 46, United States Code.  
 (B) Same requirements The rebuilt or replacement vessel shall be eligible in the same manner and subject to the same restrictions and limitations under such subsection as the vessel being rebuilt or replaced.  
 (C) Transfer of permits and licenses Each fishing permit and license held by the owner of a vessel or vessels to be rebuilt or replaced under subparagraph (A) shall be transferred to the rebuilt or replacement vessel.  
 (2) Recommendations of north pacific council The North Pacific Council may recommend for approval by the Secretary such conservation and management measures, including size limits and measures to control fishing capacity, in accordance with the Magnuson-Stevens Act as it considers necessary to ensure that this subsection does not diminish the effectiveness of fishery management plans of the Bering Sea and Aleutian Islands Management Area or the Gulf of Alaska.  
 (3) Special rule for replacement of certain vessels 
 (A) In general Notwithstanding the requirements of subsections (b)(2), (c)(1), and (c)(2) of section 12113 of title 46, United States Code, a vessel that is eligible under subsection (a), (b), (c), (d), or (e) (other than paragraph (21)) and that qualifies to be documented with a fishery endorsement pursuant to section 203(g) or 213(g) may be replaced with a replacement vessel under paragraph (1) if the vessel that is replaced is validly documented with a fishery endorsement pursuant to section 203(g) or 213(g) before the replacement vessel is documented with a fishery endorsement under section 12113 of title 46, United States Code.  
 (B) Applicability A replacement vessel under subparagraph (A) and its owner and mortgagee are subject to the same limitations under section 203(g) or 213(g) that are applicable to the vessel that has been replaced and its owner and mortgagee.  
 (4) Special rules for certain catcher vessels 
 (A) In general A replacement for a covered vessel described in subparagraph (B) is prohibited from harvesting fish in any fishery (except for the Pacific whiting fishery) managed under the authority of any regional fishery management council (other than the North Pacific Council) established under section 302(a) of the Magnuson-Stevens Act.  
 (B) Covered vessels A covered vessel referred to in subparagraph (A) is— 
 (i) a vessel eligible under subsection (a), (b), or (c) that is replaced under paragraph (1); or  
 (ii) a vessel eligible under subsection (a), (b), or (c) that is rebuilt to increase its registered length, gross tonnage, or shaft horsepower.  
 (5) Limitation on fishery endorsements Any vessel that is replaced under this subsection shall thereafter not be eligible for a fishery endorsement under section 12113 of title 46, United States Code, unless that vessel is also a replacement vessel described in paragraph (1).  
 (6) Gulf of alaska limitation Notwithstanding paragraph (1), the Secretary shall prohibit from participation in the groundfish fisheries of the Gulf of Alaska any vessel that is rebuilt or replaced under this subsection and that exceeds the maximum length overall specified on the license that authorizes fishing for groundfish pursuant to the license limitation program under part 679 of title 50, Code of Federal Regulations, as in effect on the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011.  
 (7) Authority of pacific council Nothing in this section shall be construed to diminish or otherwise affect the authority of the Pacific Council to recommend to the Secretary conservation and management measures to protect fisheries under its jurisdiction (including the Pacific whiting fishery) and participants in such fisheries from adverse impacts caused by this Act. .  
 (2) Exemption of certain vessels Section 203(g) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–620) is amended— 
 (A) by inserting and after (United States official number 651041);  
 (B) by striking , NORTHERN TRAVELER (United States official number 635986), and NORTHERN VOYAGER (United States official number 637398) (or a replacement vessel for the NORTHERN VOYAGER that complies with paragraphs (2), (5), and (6) of section 208(g) of this Act); and  
 (C) by striking , in the case of the NORTHERN and all that follows through PHOENIX,.  
 (3) Fishery cooperative exit provisions Section 210(b) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–629) is amended— 
 (A) by moving the matter beginning with the Secretary shall in paragraph (1) 2 ems to the right; and  
 (B) by adding at the end the following: 
 
 (7) Fishery cooperative exit provisions 
 (A) Fishing allowance determination For purposes of determining the aggregate percentage of directed fishing allowances under paragraph (1), when a catcher vessel is removed from the directed pollock fishery, the fishery allowance for pollock for the vessel being removed— 
 (i) shall be based on the catch history determination for the vessel made pursuant to section 679.62 of title 50, Code of Federal Regulations, as in effect on the date of enactment of the Coast Guard Authorization Act of 2008; and  
 (ii) shall be assigned, for all purposes under this title, in the manner specified by the owner of the vessel being removed to any other catcher vessel or among other catcher vessels participating in the fishery cooperative if such vessel or vessels remain in the fishery cooperative for at least one year after the date on which the vessel being removed leaves the directed pollock fishery.  
 (B) Eligibility for fishery endorsement Except as provided in subparagraph (C), a vessel that is removed pursuant to this paragraph shall be permanently ineligible for a fishery endorsement, and any claim (including relating to catch history) associated with such vessel that could qualify any owner of such vessel for any permit to participate in any fishery within the exclusive economic zone of the United States shall be extinguished, unless such removed vessel is thereafter designated to replace a vessel to be removed pursuant to this paragraph.  
 (C) Limitations on statutory construction Nothing in this paragraph shall be construed— 
 (i) to make the vessels AJ (United States official number 905625), DONA MARTITA (United States official number 651751), NORDIC EXPLORER (United States official number 678234), and PROVIDIAN (United States official number 1062183) ineligible for a fishery endorsement or any permit necessary to participate in any fishery under the authority of the New England Fishery Management Council or the Mid-Atlantic Fishery Management Council established, respectively, under subparagraphs (A) and (B) of section 302(a)(1) of the Magnuson-Stevens Act; or  
 (ii) to allow the vessels referred to in clause (i) to participate in any fishery under the authority of the Councils referred to in clause (i) in any manner that is not consistent with the fishery management plan for the fishery developed by the Councils under section 303 of the Magnuson-Stevens Act. .  
 606. Phaseout of vessels supporting oil and gas development Section 705 of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347; 120 Stat. 1945) is amended to read as follows: 
 
 705. Phaseout of vessels supporting oil and gas development 
 (a) In general Notwithstanding section 12111(d) of title 46, United States Code, a foreign-flag vessel may be chartered by, or on behalf of, a lessee to be employed for the setting, relocation, or recovery of anchors or other mooring equipment of a mobile offshore drilling unit that is located over the Outer Continental Shelf (as defined in section 2(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1331(a)) for operations in support of exploration, or flow-testing and stimulation of wells, for offshore mineral or energy resources in the Beaufort Sea or the Chukchi Sea adjacent to Alaska— 
 (1) until December 31, 2012, if the Secretary of Transportation determines, after publishing notice in the Federal Register, that insufficient vessels documented under section 12111(d) of title 46, United States Code, are reasonably available and suitable for these support operations and all such reasonably available and suitable vessels are employed in support of such operations; and  
 (2) for an additional 2-year period beginning January 1, 2013, if the Secretary of Transportation determines— 
 (A) that, as of December 31, 2012, the lessee has entered into a binding agreement to employ a suitable vessel or vessels to be documented under such section 12111(d) in sufficient numbers and with sufficient suitability to replace any foreign-flag vessel or vessels operating under this section; and  
 (B) after publishing notice in the Federal Register, that insufficient vessels documented under such section 12111(d) are reasonably available and suitable for these support operations and all such reasonably available and suitable vessels are employed in support of such operations.  
 (b) Lessee defined In this section, the term lessee means the holder of a lease (defined in section 2(c) of the Outer Continental Shelf Lands Act (43 U.S.C. 1331(c)), who has entered into a binding agreement to employ a suitable vessel documented or to be documented under section 12111(d) of title 46, United States Code.  
 (c) Rule of construction Nothing in subsection (a) shall be construed to authorize employment in the coastwise trade of a vessel that does not meet the requirements set forth in section 12112 of title 46, United States Code. .  
 VII Vessel conveyance 
 701. Short title This title may be cited as the Vessel Conveyance Act.  
 702. Conveyance of coast guard vessels for public purposes 
 (a) In general Whenever the transfer of ownership of a Coast Guard vessel to an eligible entity for use for educational, cultural, historical, charitable, recreational, or other public purposes is authorized by law, the Coast Guard shall transfer the vessel to the General Services Administration for conveyance to the eligible entity.  
 (b) Conditions of conveyance The General Services Administration may not convey a vessel to an eligible entity as authorized by law unless the eligible entity agrees— 
 (1) to provide the documentation needed by the General Services Administration to process a request for aircraft or vessels under section 102.37.225 of title 41, Code of Federal Regulations;  
 (2) to comply with the special terms, conditions, and restrictions imposed on aircraft and vessels under section 102–37.460 of such title;  
 (3) to make the vessel available to the United States Government if it is needed for use by the Commandant of the Coast Guard in time of war or a national emergency; and  
 (4) to hold the United States Government harmless for any claims arising from exposure to hazardous materials, including asbestos and polychlorinated biphenyls, after conveyance of the vessel, except for claims arising from use of the vessel by the United States Government under paragraph (3).  
 (c) Eligible entity defined In this section, the term eligible entity means a State or local government, nonprofit corporation, educational agency, community development organization, or other entity that agrees to comply with the conditions established under this section.  
 VIII Oil pollution prevention 
 801. Rulemakings 
 (a) Status report 
 (1) In general Not later than 90 days after the date of enactment of this Act, the Secretary shall provide a report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation and Infrastructure on the status of all Coast Guard rulemakings required (but for which no final rule has been issued as of the date of enactment of this Act) under section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321).  
 (2) Information required The Secretary shall include in the report required in paragraph (1)— 
 (A) a detailed explanation with respect to each such rulemaking as to— 
 (i) what steps have been completed;  
 (ii) what areas remain to be addressed; and  
 (iii) the cause of any delays; and  
 (B) the date by which a final rule may reasonably be expected to be issued.  
 (b) Final rules The Secretary shall issue a final rule in each pending rulemaking described in subsection (a) as soon as practicable, but in no event later than 18 months after the date of enactment of this Act.  
 (c) Towing vessels.—No later than 1 year after the date of enactment of this Act, the Secretary shall issue a notice of proposed rulemaking regarding inspection requirements for towing vessels required under section 3306(j) of title 46, United States Code. The Secretary shall issue a final rule pursuant to that rulemaking no later than 2 years after the date of enactment of this Act.  
 802. Oil spill response capability 
 (a) Reduction of oil spill risk in buzzards bay Section 8502(g) of title 46, United States Code, is amended by adding at the end thereof the following: 
 
 (3) In any area of Buzzards Bay, Massachusetts, where a single-hull tank vessel carrying 5,000 or more barrels of oil or other hazardous material is required to be under the direction and control of a pilot licensed under section 7101 of this title, the pilot may not be a member of the crew of that vessel and shall be a pilot licensed by the Commonwealth of Massachusetts who is operating under a Federal license. .  
 (b) Reporting The Secretary shall transmit an annual report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Resources on the extent to which tank vessels in Buzzards Bay, Massachusetts, are using routes recommended by the Coast Guard.  
 803. Oil transfers from vessels 
 (a) Regulations Within 1 year after the date of enactment of this Act, the Secretary shall promulgate regulations to reduce the risks of oil spills in operations involving the transfer of oil from or to a tank vessel. The regulations— 
 (1) shall focus on operations that have the highest risks of discharge, including operations at night and in inclement weather;  
 (2) shall consider— 
 (A) requirements for the use of equipment, such as putting booms in place for transfers, safety, and environmental impacts;  
 (B) operational procedures such as manning standards, communications protocols, and restrictions on operations in high-risk areas; or  
 (C) both such requirements and operational procedures; and  
 (3) shall take into account the safety of personnel and effectiveness of available procedures and equipment for preventing or mitigating transfer spills.  
 (b) Application with state laws.—The regulations promulgated under subsection (a) do not preclude the enforcement of any State law or regulation the requirements of which are at least as stringent as requirements under the regulations (as determined by the Secretary) that— 
 (1) applies in State waters;  
 (2) does not conflict with, or interfere with the enforcement of, requirements and operational procedures under the regulations; and  
 (3) has been enacted or promulgated before the date of enactment of this Act.  
 804. Improvements to reduce human error and near miss incidents 
 (a) Report Within 1 year after the date of enactment of this Act, the Secretary shall transmit a report to the Senate Committee on Commerce, Science, and Transportation and the House Committee on Transportation and Infrastructure that, using available data— 
 (1) identifies the types of human errors that, combined, account for over 50 percent of all oils spills involving vessels that have been caused by human error in the past 10 years;  
 (2) identifies the most frequent types of near-miss oil spill incidents involving vessels such as collisions, allisions, groundings, and loss of propulsion in the past 10 years;  
 (3) describes the extent to which there are gaps in the data with respect to the information required under paragraphs (1) and (2) and explains the reason for those gaps; and  
 (4) includes recommendations by the Secretary to address the identified types of errors and incidents to address any such gaps in the data.  
 (b) Measures Based on the findings contained in the report required by subsection (a), the Secretary shall take appropriate action, both domestically and at the International Maritime Organization, to reduce the risk of oil spills caused by human error.  
 (c) Confidentiality of voluntarily submitted information The identity of a person making a voluntary disclosure under this section, and any information obtained from any such voluntary disclosure, shall be treated as confidential.  
 (d) Discovery of voluntarily submitted information 
 (1) In general Except as provided in this subsection, a party in a judicial proceeding may not use discovery to obtain information or data collected or received by the Secretary for use in the report required in subsection (a).  
 (2) Exception 
 (A) Notwithstanding paragraph (1), a court may allow discovery by a party in a judicial proceeding of information or data described in paragraph (1) if, after an in camera review of the information or data, the court decides that allowing such discovery is necessary to provide the party with sufficient information for the party to receive a fair trial.  
 (B) When a court allows discovery in a judicial proceeding as permitted under this paragraph, the court shall issue a protective order— 
 (i) to limit the use of the information or data to the judicial proceeding; and  
 (ii) to prohibit dissemination of the information or data to any person who does not need access to the information or data for the proceeding.  
 (C) A court may allow information or data it has decided is discoverable under this paragraph to be admitted into evidence in a judicial proceeding only if the court places the information or data under seal to prevent the use of the information or data for a purpose other than for the proceeding.  
 (3) Application Paragraph (1) shall not apply to— 
 (A) any disclosure made with actual knowledge that the disclosure was false, inaccurate, or misleading; or  
 (B) any disclosure made with reckless disregard as to the truth or falsity of that disclosure.  
 805. Olympic coast national marine sanctuary 
 (a) Olympic coast national marine sanctuary area To be avoided The Secretary of the Department in which the Coast Guard is operating and the Under Secretary of Commerce for Oceans and Atmosphere shall revise the area to be avoided off the coast of the State of Washington so that restrictions apply to all vessels required to prepare a response plan pursuant to section 311(j) of the Federal Water Pollution Control Act (33 U.S.C. 1321(j)) (other than fishing or research vessels while engaged in fishing or research within the area to be avoided).  
 (b) Emergency oil spill drill 
 (1) In general In cooperation with the Secretary of the Department in which the Coast Guard is operating, the Under Secretary of Commerce for Oceans and Atmosphere shall conduct a Safe Seas oil spill drill in the Olympic Coast National Marine Sanctuary in fiscal year 2010. The Secretary of the Department in which the Coast Guard is operating and the Under Secretary of Commerce for Oceans and Atmosphere jointly shall coordinate with other Federal agencies, State, local, and tribal governmental entities, and other appropriate entities, in conducting this drill.  
 (2) Other required drills Nothing in this subsection supersedes any Coast Guard requirement for conducting emergency oil spill drills in the Olympic Coast National Marine Sanctuary. The Secretary of the Department in which the Coast Guard is operating shall consider conducting regular field exercises, such as National Preparedness for Response Exercise Program in other national marine sanctuaries.  
 (3) Authorization of appropriations There are authorized to be appropriated to the Under Secretary of Commerce for Oceans and Atmosphere for fiscal year 2010 $700,000 to carry out this subsection.  
 806. Prevention of small oil spills 
 (a) In general The Under Secretary of Commerce for Oceans and Atmosphere, in consultation with the Secretary of the Department in which the Coast Guard is operating and other appropriate agencies, shall establish an oil spill prevention and education program for small vessels. The program shall provide for assessment, outreach, and training and voluntary compliance activities to prevent and improve the effective response to oil spills from vessels and facilities not required to prepare a vessel response plan under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), including recreational vessels, commercial fishing vessels, marinas, and aquaculture facilities. The Under Secretary may provide grants to sea grant colleges and institutes designated under section 207 of the National Sea Grant College Program Act (33 U.S.C. 1126) and to State agencies, tribal governments, and other appropriate entities to carry out— 
 (1) regional assessments to quantify the source, incidence and volume of small oil spills, focusing initially on regions in the country where, in the past 10 years, the incidence of such spills is estimated to be the highest;  
 (2) voluntary, incentive-based clean marina programs that encourage marina operators, recreational boaters, and small commercial vessel operators to engage in environmentally sound operating and maintenance procedures and best management practices to prevent or reduce pollution from oil spills and other sources;  
 (3) cooperative oil spill prevention education programs that promote public understanding of the impacts of spilled oil and provide useful information and techniques to minimize pollution, including methods to remove oil and reduce oil contamination of bilge water, prevent accidental spills during maintenance and refueling and properly cleanup and dispose of oil and hazardous substances; and  
 (4) support for programs, including outreach and education to address derelict vessels and the threat of such vessels sinking and discharging oil and other hazardous substances, including outreach and education to involve efforts to the owners of such vessels.  
 (b) Authorization of appropriations There are authorized to be appropriated to the Under Secretary of Commerce for Oceans and Atmosphere to carry out this section, $10,000,000 for each of fiscal years 2010 through 2014.  
 807. Improved coordination with tribal governments 
 (a) In general Within 6 months after the date of enactment of this Act, the Secretary of the Department in which the Coast Guard is operating shall complete the development of a tribal consultation policy, which recognizes and protects to the maximum extent practicable tribal treaty rights and trust assets in order to improve the Coast Guard's consultation and coordination with the tribal governments of federally recognized Indian tribes with respect to oil spill prevention, preparedness, response and natural resource damage assessment.  
 (b) Inclusion of tribal government The Secretary of the Department in which the Coast Guard is operating shall ensure that, as soon as practicable after identifying an oil spill that is likely to have a significant impact on natural or cultural resources owned or directly utilized by a federally recognized Indian tribe, the Coast Guard will— 
 (1) ensure that representatives of the tribal government of the affected tribes are included as part of the incident command system established by the Coast Guard to respond to the spill;  
 (2) share information about the oil spill with the tribal government of the affected tribe; and  
 (3) to the extent practicable, involve tribal governments in deciding how to respond to such spill.  
 (c) Cooperative arrangements The Coast Guard may enter into memoranda of agreement and associated protocols with Indian tribal governments in order to establish cooperative arrangements for oil pollution prevention, preparedness, and response. Such memoranda may be entered into prior to the development of the tribal consultation and coordination policy to provide Indian tribes grant and contract assistance. Such memoranda of agreement and associated protocols with Indian tribal governments may include— 
 (1) arrangements for the assistance of the tribal government to participate in the development of the National Contingency Plan and local Area Contingency Plans to the extent they affect tribal lands, cultural and natural resources;  
 (2) arrangements for the assistance of the tribal government to develop the capacity to implement the National Contingency Plan and local Area Contingency Plans to the extent they affect tribal lands, cultural and natural resources;  
 (3) provisions on coordination in the event of a spill, including agreements that representatives of the tribal government will be included as part of the regional response team co-chaired by the Coast Guard and the Environmental Protection Agency to establish policies for responding to oil spills;  
 (4) arrangements for the Coast Guard to provide training of tribal incident commanders and spill responders for oil spill preparedness and response;  
 (5) demonstration projects to assist tribal governments in building the capacity to protect tribal treaty rights and trust assets from oil spills; and  
 (6) such additional measures the Coast Guard determines to be necessary for oil pollution prevention, preparedness, and response.  
 (d) Funding for tribal participation Subject to the availability of appropriations, the Commandant of the Coast Guard shall provide assistance to participating tribal governments in order to facilitate the implementation of cooperative arrangements under subsection (c) and ensure the participation of tribal governments in such arrangements. There are authorized to be appropriated to the Commandant $500,000 for each of fiscal years 2010 through 2014 to be used to carry out this section.  
 808. Report on availability of technology to detect the loss of oil Within 1 year after the date of enactment of this Act, the Secretary of the Department in which the Coast Guard is operating shall submit a report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Energy and Commerce on the availability, feasibility, and potential cost of technology to detect the loss of oil carried as cargo or as fuel on tank and non-tank vessels greater than 400 gross tons.  
 809. Use of oil spill liability trust fund 
 (a) In general Section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)) is amended— 
 (1) by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and  
 (2) by inserting after subparagraph (A) the following: 
 
 (B) not more than $15,000,000 in each fiscal year shall be available to the Under Secretary of Commerce for Oceans and Atmosphere for expenses incurred by, and activities related to, response and damage assessment capabilities of the National Oceanic and Atmospheric Administration; .  
 (b) Audits; annual reports Section 1012 of the Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended— 
 (1) by striking subsection (g) and inserting the following: 
 
 (g) Audits 
 ‘(1)In generalThe Comptroller General of the United States shall conduct an audit, including a detailed accounting of each disbursement from the Fund in excess of $500,000 that is— 
 (A) disbursed by the National Pollution Fund Center; and  
 (B) administered and managed by the receiving Federal agencies, including final payments made to agencies and contractors and, to the extent possible, subcontractors.  
 (2) Frequency The audits shall be conducted— 
 (A) at least once every 3 years after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011 until 2016; and  
 (B) at least once every 5 years after the last audit conducted under subparagraph (A).  
 (3) Submission of results The Comptroller shall submit the results of each audit conducted under paragraph (1) to— 
 (A) the Senate Committee on Commerce, Science, and Transportation;  
 (B) the House of Representatives Committee on Transportation and Infrastructure; and  
 (C) the Secretary or Administrator of each agency referred to in paragraph (1)(B). ; and  
 (2) by adding at the end thereof the following: 
 
 (h) Reports 
 (1) In general Within one year after the date of enactment of the Coast Guard Authorization Act for Fiscal Years 2010 and 2011, and annually thereafter, the President, through the Secretary of the Department in which the Coast Guard is operating, shall— 
 (A) provide a report on disbursements for the preceding fiscal year from the Fund, regardless of whether those disbursements were subject to annual appropriations, to— 
 (i) the Senate Committee on Commerce, Science, and Transportation; and  
 (ii) the House of Representatives Committee on Transportation and Infrastructure: and  
 (B) make the report available to the public on the National Pollution Funds Center Internet website.  
 (2) Contents The report shall include— 
 (A) a list of each disbursement of $250,000 or more from the Fund during the preceding fiscal year; and  
 (B) a description of how each such use of the Fund meets the requirements of subsection (a).  
 (3) Agency recordkeeping Each Federal agency that receives amounts from the Fund shall maintain records describing the purposes for which such funds were obligated or expended in such detail as the Secretary may require for purposes of the report required under paragraph (1).  
 (i) Authorizations There are authorized to be appropriated such sums as may be necessary to carry out subsections (g) and (h). .  
 810. International efforts on enforcement The Secretary, in consultation with the heads of other appropriate Federal agencies, shall ensure that the Coast Guard pursues stronger enforcement in the International Maritime Organization of agreements related to oil discharges, including joint enforcement operations, training, and stronger compliance mechanisms.  
 811. Higher volume port area regulatory definition change 
 (a) In general Within 30 days after the date of enactment of this Act, notwithstanding subchapter 5 of title 5, United States Code, the Commandant shall modify the definition of the term higher volume port area in section 155.1020 of the Coast Guard regulations (33 C.F.R. 155.1020) by striking Port Angeles, WA in paragraph (13) of that section and inserting Cape Flattery, WA without initiating a rulemaking proceeding.  
 (b) Emergency response plan reviews Within 5 years after the date of enactment of this Act, the Coast Guard shall complete its review of any changes to emergency response plans under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) resulting from the modification of the higher volume port area definition required by subsection (a).  
 812. Tug escorts for laden oil tankers 
 (a) In general Within 1 year after the date of enactment of this Act, the Secretary of State, in consultation with the Commandant, shall enter into negotiations with the Government of Canada to ensure that tugboat escorts are required for all tank ships with a capacity over 40,000 deadweight tons in the Strait of Juan de Fuca, Strait of Georgia, and in Haro Strait. The Commandant shall consult with the State of Washington and affected tribal governments during negotiations with the Government of Canada.  
 (b) Dual tug escorts Within 1 year after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall transmit a report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation and Infrastructure on the costs and benefits to require escort, by at least two towing vessels, for vessels over 5,000 gross tons transporting oil in bulk in Rosario Strait and Puget Sound, Washington (including those portions of the Strait of Juan de Fuca east of Port Angeles, Haro Strait, and the Strait of Georgia subject to United States jurisdiction).  
 813. Extension of financial responsibility Section 1016(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2716(a)) is amended— 
 (1) by striking or after the semicolon in paragraph (1);  
 (2) by inserting or after the semicolon in paragraph (2); and  
 (3) by inserting after paragraph (2) the following: 
 
 (3) any tank vessel over 100 gross tons (except a non-self-propelled vessel that does not carry oil as cargo) using any place subject to the jurisdiction of the United States; .  
 814. Oil spill liability trust fund investment amount Within 30 days after the date of enactment of this Act, the Secretary of the Treasury shall increase the amount invested in income producing securities under section 5006(b) of the Oil Pollution Act of 1990 (33 U.S.C. 2736(b)) by $12,851,340.  
 815. Liability for use of single-hull vessels Section 1001(32)(A) of the Oil Pollution Act of 1990 (33 U.S.C. 2701(32)(A)) is amended by inserting In the case of a vessel, the term responsible party also includes the owner of oil being transported in a tank vessel with a single hull after December 31, 2010 (other than a vessel described in section 3703a(b)(3) of title 46, United States Code). after vessel..  
 IX Miscellaneous provisions 
 901. Homeporting of the bigelow 
 (a) In general Within 90 days after the date of enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration shall submit a progress report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Natural Resources, on the Administration's determination of a homeport for the FSV HENRY B BIGELOW.  
 (b) Factors considered In making its decision, the Administration shall give special consideration to— 
 (1) the use of existing agency-owned infrastructure;  
 (2) the proximity of the proposed homeport to Federal research facilities and programs that directly benefit from the vessel's research, including the Administration's Northeast Fisheries Science Center;  
 (3) the proximity of the proposed homeport to non-federal fisheries research partners and vessel and equipment repair and support infrastructure;  
 (4) the prior homeport location of the FSV ALBATROSS, which the FSV HENRY B BIGELOW is replacing; and  
 (5) the historical and cultural significance of having a Federal fisheries research vessel presence in Woods Hole for over 100 years.  
 (c) Final determination 
 (1) Advance notice Not less than 45 days before implementing a final decision with respect to the homeport for the FSV HENRY B BIGELOW. the Administrator shall— 
 (A) notify the Committees of the Administration's proposed final decision; and  
 (B) provide an explanation to the Committees of the rationale for the homeport selected in the proposed final decision that addresses the factors described in subsection (b).  
 (2) Final decision The National Oceanic and Atmospheric Administration shall make a final decision on the homeport for the FSV HENRY B BIGELOW no later than December 31, 2009.  
 902. Vessel determination 
 (a) Vessels deemed To be new vessels The vessel with United States official number 981472 and the vessel with United States official number 988333 shall each be deemed to be a new vessel effective upon the date of delivery after January 1, 2008, from a privately-owned United States shipyard if no encumbrances are on record with the United States Coast Guard at the time of the issuance of the new vessel certificate of documentation for such vessel  
 (b) Safety inspection Each vessel shall be subject to the vessel safety and inspection requirements of title 46, United States Code, applicable to any such vessel as of the day before the date of enactment of this Act.  
 903. Conveyance of the presque isle light station fresnel lens to presque isle township, michigan 
 (a) Conveyance of lens authorized 
 (1) Transfer of possession Notwithstanding any other provision of law, the Commandant of the Coast Guard may transfer to Presque Isle Township, a township in Presque Isle County in the State of Michigan (in this section referred to as the Township), possession of the Historic Fresnel Lens (in this section referred to as the Lens) from the Presque Isle Light Station Lighthouse, Michigan (in this section referred to as the Lighthouse).  
 (2) Condition As a condition of the transfer of possession authorized by paragraph (1), the Township shall, not later than one year after the date of transfer, install the Lens in the Lighthouse for the purpose of operating the Lens and Lighthouse as a Class I private aid to navigation pursuant to section 85 of title 14, United States Code, and the applicable regulations under that section.  
 (3) Conveyance of lens Upon the certification of the Commandant that the Township has installed the Lens in the Lighthouse and is able to operate the Lens and Lighthouse as a private aid to navigation as required by paragraph (2), the Commandant shall convey to the Township all right, title, and interest of the United States in and to the Lens.  
 (4) Cessation of united states operations of aids to navigation at lighthouse Upon the making of the certification described in paragraph (3), all active Federal aids to navigation located at the Lighthouse shall cease to be operated and maintained by the United States.  
 (b) Reversion 
 (1) Reversion for failure of aid to navigation If the Township does not comply with the condition set forth in subsection (a)(2) within the time specified in that subsection, the Township shall, except as provided in paragraph (2), return the Lens to the Commandant at no cost to the United States and under such conditions as the Commandant may require.  
 (2) Exception for historical preservation Notwithstanding the lack of compliance of the Township as described in paragraph (1), the Township may retain possession of the Lens for installation as an artifact in, at, or near the Lighthouse upon the approval of the Commandant. The Lens shall be retained by the Township under this paragraph under such conditions for the preservation and conservation of the Lens as the Commandant shall specify for purposes of this paragraph. Installation of the Lens under this paragraph shall occur, if at all, not later than two years after the date of the transfer of the Lens to the Township under subsection (a)(1).  
 (3) Reversion for failure of historical preservation If retention of the Lens by the Township is authorized under paragraph (2) and the Township does not install the Lens in accordance with that paragraph within the time specified in that paragraph, the Township shall return the lens to the Coast Guard at no cost to the United States and under such conditions as the Commandant may require.  
 (c) Conveyance of additional personal property 
 (1) Transfer and conveyance of personal property Notwithstanding any other provision of law, the Commandant may transfer to the Township any additional personal property of the United States related to the Lens that the Commandant considers appropriate for conveyance under this section. If the Commandant conveys the Lens to the Township under subsection (a)(3), the Commandant may convey to the Township any personal property previously transferred to the Township under this subsection.  
 (2) Reversion If the Lens is returned to the Coast Guard pursuant to subsection (b), the Township shall return to the Coast Guard all personal property transferred or conveyed to the Township under this subsection except to the extent otherwise approved by the Commandant.  
 (d) Conveyance without consideration The conveyance of the Lens and any personal property under this section shall be without consideration.  
 (e) Delivery of property The Commandant shall deliver property conveyed under this section— 
 (1) at the place where such property is located on the date of the conveyance;  
 (2) in condition on the date of conveyance; and  
 (3) without cost to the United States.  
 (f) Maintenance of property As a condition of the conveyance of any property to the Township under this section, the Commandant shall enter into an agreement with the Township under which the Township agrees— 
 (1) to operate the Lens as a Class I private aid to navigation under section 85 of title 14, United States Code, and application regulations under that section; and  
 (2) to hold the United States harmless for any claim arising with respect to personal property conveyed under this section.  
 (g) Limitation on future conveyance The instruments providing for the conveyance of property under this section shall— 
 (1) require that any further conveyance of an interest in such property may not be made without the advance approval of the Commandant; and  
 (2) provide that, if the Commandant determines that an interest in such property was conveyed without such approval— 
 (A) all right, title, and interest in such property shall revert to the United States, and the United States shall have the right to immediate possession of such property; and  
 (B) the recipient of such property shall pay the United States for costs incurred by the United States in recovering such property.  
 (h) Additional terms and conditions The Commandant may require such additional terms and conditions in connection with the conveyances authorized by this section as the Commandant considers appropriate to protect the interests of the United States.  
 904. Land conveyance, coast guard property in marquette county, michigan, to the city of marquette, michigan 
 (a) Conveyance authorized The Commandant of the Coast Guard may convey, without consideration, to the City of Marquette, Michigan (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property, together with any improvements thereon, located in Marquette County, Michigan, that is under the administrative control of the Coast Guard, consists of approximately 5.5 acres, and is commonly identified as Coast Guard Station Marquette and Lighthouse Point.  
 (b) Retention of certain easements In conveying the property under subsection (a), the Commandant of the Coast Guard may retain such easements over the property as the Commandant considers appropriate for access to aids to navigation.  
 (c) Limitations The property to be conveyed by subsection (a) may not be conveyed under that subsection until— 
 (1) the Coast Guard has relocated Coast Guard Station Marquette to a newly constructed station;  
 (2) any environmental remediation required under Federal law with respect to the property has been completed; and  
 (3) the Commandant of the Coast Guard determines that retention of the property by the United States is not required to carry out Coast Guard missions or functions.  
 (d) Conditions of transfer All conditions placed within the deed of title of the property to be conveyed under subsection (a) shall be construed as covenants running with the land.  
 (e) Inapplicability of screening or other requirements The conveyance of property authorized by subsection (a) shall be made without regard to the following: 
 (1) Section 2696 of title 10, United States Code.  
 (2) Chapter 5 of title 40, United States Code.  
 (3) Any other provision of law relating to the screening, evaluation, or administration of excess or surplus Federal property prior to conveyance by the Administrator of General Services.  
 (f) Expiration of authority The authority in subsection (a) shall expire on the date that is five years after the date of the enactment of this Act.  
 (g) Description of property The exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Commandant of the Coast Guard. The cost of the survey shall be borne by the United States.  
 (h) Additional terms and conditions The Commandant of the Coast Guard may require such additional terms and conditions in connection with the conveyance authorized by subsection (a) as the Commandant considers appropriate to protect the interests of the United States.  
 905. Large offshore supply vessels Within 1 year after the date of enactment of this Act, the Commandant of the Coast Guard shall submit a report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation and Infrastructure on the design, inspection, certification, manning, operation, and credentialing requirements of offshore supply vessels greater than 500 gross tons as measured under section 14502 of title 46, United States Code, or an alternate tonnage measured under section 14302 of that title as prescribed by the Secretary under section 14104 of that title. In developing the report, the Commandant may request the participation of senior representatives of any other Federal department or agency, as appropriate, and shall consider all applicable provisions of United States law and international conventions and agreements.  
 906. Conveyance of decommissioned coast guard cutters storis, iris, and planetree 
 (a) Coast guard cutter STORIS Upon the decommissioning of the Coast Guard Cutter STORIS, the Commandant of the Coast Guard shall convey, without consideration, all right, title, and interest owned by the United States in the Coast Guard Cutter STORIS to the Storis Museum, a nonprofit entity of Juneau, Alaska, if the head of the Storis Museum agrees— 
 (1) to use the vessel as a historic memorial and to make the United States Coast Guard Cutter STORIS available to the public as a museum and to work cooperatively with other museums to provide education and memorialize the maritime heritage of the United States Coast Guard Cutter STORIS and other maritime activities in Alaska, the Pacific Northwest, the Arctic Ocean, and adjacent oceans and seas;  
 (2) not to use the vessel for commercial transportation purposes;  
 (3) to make the vessel available to the United States Government if needed for use by the Commandant in time of war or a national emergency or based on the critical needs of the United States Coast Guard;  
 (4) to hold the Government harmless for any claims arising from exposure to hazardous materials, including asbestos and polychlorinated biphenyls (PCBs), except for claims arising from the use of the United States Coast Guard Cutter STORIS by the Government; and  
 (5) to any other conditions the Commandant considers appropriate.  
 (b) Coast guard cutters IRIS and PLANETREE Upon the decommissioning of the Coast Guard Cutters IRIS and PLANETREE, the Commandant of the Coast Guard shall convey, without consideration, all right, title, and interest owned by the United States in the Coast Guard Cutters IRIS and PLANETREE to The Anchor Program, a nonprofit entity of Richmond, California, if the head of The Anchor Program agrees— 
 (1) to use the vessels as job training sites primarily in San Francisco Bay and Puget Sound, leading to employment in the merchant marine and associated shore-side occupations, including to certified training programs combining classroom instruction and vocational training related to shipboard safety, personal survival, marine firefighting, basic marine engineering, basic seamanship skills, and marine steward skills, that is modeled after the Maritime Training Program at the Tongue Point Job Corps Center in Astoria, Oregon;  
 (2) not to use the vessel for commercial transportation purposes;  
 (3) to make the vessels available to the United States Government if needed for use by the Commandant in time of war or a national emergency or based on the critical needs of the United States Coast Guard;  
 (4) to hold the United States Government harmless for any claims arising from exposure to hazardous materials, including asbestos and polychlorinated biphenyls, except for claims arising from the use of the United States Coast Guard Cutters IRIS or PLANETREE by the United States Government; and  
 (5) to any other conditions the Commandant considers appropriate.  
 (c) Other excess equipment The Commandant of the Coast Guard may convey to the recipient of a vessel under this section any excess equipment or parts from other decommissioned Coast Guard vessels for use to enhance the vessel's operability and function for purposes of a public museum and historical display.  
 907. Access for personal watercraft 
 (a) Personal watercraft 
 (1) In general Notwithstanding any other provision of law, personal watercraft shall have equal access to the Atlantic Intracoastal Waterway as all other vessels and rafts permitted in the Waterway.  
 (2) Effective date Paragraph (1) shall take effect on the date that is 150 days after the date of enactment of this Act and shall remain in effect unless and until the Commandant of the United States Coast Guard, after public hearing, concludes that personal watercraft have an environmental impact on the Atlantic Intracoastal Waterway that is more disparate than all other vessels and rafts permitted in the Waterway.  
 (b) Establishment of personal watercraft Atlantic Intracoastal Waterway Working Group 
 (1) In general The Commandant of the United States Coast Guard, in consultation with the Director of the National Park Service, shall establish a 7-person Atlantic Intracoastal Waterway Working Group with representatives from the United States Coast Guard, National Park Service, State and local law enforcement agencies, representatives from the fishing, personal watercraft, and other parties with an interest in access to the Waterway.  
 (2) Duties of working group Not later than 60 days after the date of enactment of this Act, the Working Group shall develop recommendations concerning reasonable requirements for granting permits for access to the Waterway. The Commandant of the United States Coast Guard, in consultation with the Director of the National Park Service, shall issue requirements and specific guidelines for personal watercraft access to the Atlantic Intracoastal Waterway within 150 days after the date of enactment of this Act, upon completion of the environmental assessment by the Coast Guard.  
 (c) Safety regulations Nothing in this section shall affect the authority of the United States Coast Guard to enforce safety regulations, or limit the ability of the National Park Service or the Department of the Interior to ensure that watercraft observe all boating safety and other marine mammal protections.  
 (d) Deadline for environmental assessment The Commandant of the Coast Guard shall complete the environmental assessment under this section within 150 days after the date of enactment of this Act.  
 
 
October 30, 2009 
Reported with an amendment  
